Exhibit 10.e

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT is made and entered into as of the 12th day of
September, 2002 (the “Effective Date”), by and between Cinergy and Michael J.
Cyrus (the “Executive”).  This Agreement replaces and supersedes any and all
prior employment agreements between Cinergy and the Executive.  The capitalized
words and terms used throughout this Agreement are defined in Section 11.


RECITALS

 

A.            The Executive is currently serving as Executive Vice President of
the Company and Chief Executive Officer of the Energy Merchant Business Unit of
Cinergy, and Cinergy desires to secure the continued employment of the Executive
in accordance with this Agreement.

 

B.            The Executive is willing to continue to remain in the employ of
Cinergy on the terms and conditions set forth in this Agreement.

 

C.            The parties intend that this Agreement will replace and supersede
any and all prior employment agreements between Cinergy (or any component
company or business unit of Cinergy) and the Executive.

 


AGREEMENT

 

In consideration of the mutual promises, covenants and agreements set forth
below, the parties agree as follows:

 


1.                                      EMPLOYMENT AND TERM.


 


A.                                       CINERGY AGREES TO EMPLOY THE EXECUTIVE,
AND THE EXECUTIVE AGREES TO REMAIN IN THE EMPLOY OF CINERGY, IN ACCORDANCE WITH
THE TERMS AND PROVISIONS OF THIS AGREEMENT, FOR THE EMPLOYMENT PERIOD SET FORTH
IN SECTION 1B.  THE PARTIES AGREE THAT THE COMPANY WILL BE RESPONSIBLE FOR
CARRYING OUT ALL OF THE PROMISES, COVENANTS, AND AGREEMENTS OF CINERGY SET FORTH
IN THIS AGREEMENT.


 


B.                                      THE EMPLOYMENT PERIOD OF THIS AGREEMENT
WILL COMMENCE AS OF THE EFFECTIVE DATE AND CONTINUE UNTIL DECEMBER 31, 2004;
PROVIDED THAT, COMMENCING ON DECEMBER 31, 2002, AND ON EACH SUBSEQUENT DECEMBER
31, THE EMPLOYMENT PERIOD WILL BE EXTENDED FOR ONE (1) ADDITIONAL YEAR UNLESS
EITHER PARTY GIVES THE OTHER PARTY WRITTEN NOTICE NOT TO EXTEND THIS AGREEMENT
AT LEAST NINETY (90) DAYS BEFORE THE EXTENSION WOULD OTHERWISE BECOME EFFECTIVE.


 


1

--------------------------------------------------------------------------------



 


2.                                      DUTIES AND POWERS OF EXECUTIVE.


 


A.                                       POSITION.  THE EXECUTIVE WILL SERVE
CINERGY AS EXECUTIVE VICE PRESIDENT OF THE COMPANY AND CHIEF EXECUTIVE OFFICER
OF THE ENERGY MERCHANT BUSINESS UNIT OF CINERGY AND HE WILL HAVE SUCH
RESPONSIBILITIES, DUTIES, AND AUTHORITY AS ARE CUSTOMARY FOR SOMEONE OF THAT
POSITION AND SUCH ADDITIONAL DUTIES, CONSISTENT WITH HIS POSITION, AS MAY BE
ASSIGNED TO HIM FROM TIME TO TIME DURING THE EMPLOYMENT PERIOD BY THE BOARD OF
DIRECTORS OR THE CHIEF EXECUTIVE OFFICER.  EXECUTIVE SHALL DEVOTE SUBSTANTIALLY
ALL OF EXECUTIVE’S BUSINESS TIME, EFFORTS AND ATTENTION TO THE PERFORMANCE OF
EXECUTIVE’S DUTIES UNDER THIS AGREEMENT; PROVIDED, HOWEVER, THAT THIS
REQUIREMENT SHALL NOT PRECLUDE EXECUTIVE FROM REASONABLE PARTICIPATION IN CIVIC,
CHARITABLE OR PROFESSIONAL ACTIVITIES OR THE MANAGEMENT OF EXECUTIVE’S PASSIVE
INVESTMENTS, SO LONG AS SUCH ACTIVITIES DO NOT MATERIALLY INTERFERE WITH THE
PERFORMANCE OF EXECUTIVE’S DUTIES UNDER THIS AGREEMENT.


 


B.                                      PLACE OF PERFORMANCE.  IN CONNECTION
WITH THE EXECUTIVE’S EMPLOYMENT, THE EXECUTIVE WILL BE BASED AT THE PRINCIPAL
EXECUTIVE OFFICES OF CINERGY, 221 EAST FOURTH STREET, CINCINNATI, OHIO.  EXCEPT
FOR REQUIRED BUSINESS TRAVEL TO AN EXTENT SUBSTANTIALLY CONSISTENT WITH THE
PRESENT BUSINESS TRAVEL OBLIGATIONS OF CINERGY EXECUTIVES WHO HAVE POSITIONS OF
AUTHORITY COMPARABLE TO THAT OF THE EXECUTIVE, THE EXECUTIVE WILL NOT BE
REQUIRED TO RELOCATE TO A NEW PRINCIPAL PLACE OF BUSINESS THAT IS MORE THAN
THIRTY (30) MILES FROM SUCH LOCATION.


 


3.                                      COMPENSATION.  THE EXECUTIVE WILL
RECEIVE THE FOLLOWING COMPENSATION FOR HIS SERVICES UNDER THIS AGREEMENT.


 


A.                                       SALARY.  THE EXECUTIVE’S ANNUAL BASE
SALARY, PAYABLE IN PRO RATA INSTALLMENTS NOT LESS OFTEN THAN SEMI-MONTHLY, WILL
BE AT THE ANNUAL RATE OF NOT LESS THAN $575,004.  ANY INCREASE IN THE ANNUAL
BASE SALARY WILL NOT SERVE TO LIMIT OR REDUCE ANY OTHER OBLIGATION OF CINERGY
UNDER THIS AGREEMENT.  THE ANNUAL BASE SALARY WILL NOT BE REDUCED EXCEPT FOR
ACROSS-THE-BOARD SALARY REDUCTIONS SIMILARLY AFFECTING ALL CINERGY MANAGEMENT
PERSONNEL.  IF ANNUAL BASE SALARY IS INCREASED OR REDUCED DURING THE EMPLOYMENT
PERIOD, THEN SUCH ADJUSTED SALARY WILL THEREAFTER BE THE ANNUAL BASE SALARY FOR
ALL PURPOSES UNDER THIS AGREEMENT.


 


B.                                      RETIREMENT, INCENTIVE, WELFARE BENEFIT
PLANS AND OTHER BENEFITS.


 

(I)                                     DURING THE EMPLOYMENT PERIOD, THE
EXECUTIVE WILL BE ELIGIBLE, AND CINERGY WILL TAKE ALL NECESSARY ACTION TO CAUSE
THE EXECUTIVE TO BECOME ELIGIBLE, TO PARTICIPATE IN SHORT-TERM AND LONG-TERM
INCENTIVE, STOCK OPTION, RESTRICTED STOCK, PERFORMANCE UNIT, SAVINGS, RETIREMENT
AND WELFARE PLANS, PRACTICES, POLICIES AND PROGRAMS APPLICABLE GENERALLY TO
OTHER SENIOR EXECUTIVES OF CINERGY WHO ARE CONSIDERED TIER II EXECUTIVES FOR
COMPENSATION PURPOSES, EXCEPT WITH RESPECT TO ANY PLAN, PRACTICE, POLICY OR
PROGRAM TO WHICH THE EXECUTIVE HAS WAIVED HIS RIGHTS IN WRITING.

 

2

--------------------------------------------------------------------------------


 

(II)                                  SUPPLEMENTAL RETIREMENT BENEFIT.

 

(1)                                  AMOUNT, FORM, TIMING AND METHOD OF
PAYMENT.  IF THE EXECUTIVE RETIRES FROM CINERGY AFTER REACHING AGE 55, THE
EXECUTIVE WILL BE ENTITLED AND FULLY VESTED IN A SUPPLEMENTAL RETIREMENT BENEFIT
IN AN AMOUNT WHICH, WHEN EXPRESSED AS AN ANNUAL AMOUNT PAYABLE DURING THE LIFE
OF THE EXECUTIVE, SHALL EQUAL THE EXCESS OF (1) 60% OF THE EXECUTIVE’S HIGHEST
AVERAGE EARNINGS OVER (2) HIS TOTAL AGGREGATE ANNUAL BENEFIT, PAYABLE IN THE
FORM OF A SINGLE LIFE ANNUITY TO THE EXECUTIVE, UNDER ALL EXECUTIVE RETIREMENT
PLANS.  EXCEPT AS DESCRIBED BELOW, THE FORM (E.G., THE 100% JOINT AND SURVIVOR
ANNUITY FORM OF BENEFIT), TIMING, AND METHOD OF PAYMENT OF THE SUPPLEMENTAL
RETIREMENT BENEFIT PAYABLE UNDER THIS PARAGRAPH WILL BE THE SAME AS THOSE
ELECTED BY THE EXECUTIVE UNDER THE PENSION PLAN, AND THE AMOUNT OF SUCH BENEFIT
SHALL BE CALCULATED AFTER TAKING INTO ACCOUNT THE ACTUARIAL FACTORS CONTAINED IN
THE PENSION PLAN, PROVIDED, HOWEVER, THAT SUCH BENEFIT SHALL NOT BE ACTUARIALLY
REDUCED FOR EARLY COMMENCEMENT.

 

(2)                                  DEATH BENEFIT.  IF THE EXECUTIVE DIES AFTER
REACHING AGE 55 BUT PRIOR TO HIS RETIREMENT FROM CINERGY, AND IF HIS SPOUSE, ON
THE DATE OF HIS DEATH, IS LIVING ON THE DATE THE FIRST INSTALLMENT OF THE
SUPPLEMENTAL RETIREMENT BENEFIT WOULD BE PAYABLE UNDER THIS PARAGRAPH, THE
SPOUSE WILL BE ENTITLED TO RECEIVE THE SUPPLEMENTAL RETIREMENT BENEFIT AS A
SPOUSE’S BENEFIT.  THE FORM, TIMING, AND METHOD OF PAYMENT OF ANY SPOUSE’S
BENEFIT UNDER THIS PARAGRAPH WILL BE THE SAME AS THOSE APPLICABLE TO THE SPOUSE
UNDER THE PENSION PLAN, AND THE AMOUNT OF SUCH BENEFIT SHALL BE CALCULATED AFTER
TAKING INTO ACCOUNT THE ACTUARIAL FACTORS CONTAINED IN THE PENSION PLAN,
PROVIDED, HOWEVER, THAT SUCH BENEFIT SHALL NOT BE ACTUARIALLY REDUCED FOR EARLY
COMMENCEMENT.

 

(3)                                  SPECIAL PAYMENT ELECTION EFFECTIVE UPON A
CHANGE IN CONTROL.  NOTWITHSTANDING THE FOREGOING, THE EXECUTIVE MAY MAKE A
SPECIAL PAYMENT ELECTION WITH RESPECT TO HIS SUPPLEMENTAL RETIREMENT BENEFIT (IF
ANY) IN ACCORDANCE WITH THE FOLLOWING PROVISIONS:

 

(A)                              THE EXECUTIVE MAY ELECT, ON A FORM PROVIDED BY
CINERGY, TO RECEIVE A SINGLE LUMP SUM CASH PAYMENT IN AN AMOUNT EQUAL TO THE
ACTUARIAL EQUIVALENT (AS DEFINED BELOW) OF HIS SUPPLEMENTAL RETIREMENT BENEFIT
(OR THE ACTUARIAL EQUIVALENT OF THE REMAINING PAYMENTS TO BE MADE IN CONNECTION
WITH HIS SUPPLEMENTAL RETIREMENT BENEFIT IN THE EVENT THAT PAYMENT OF HIS
SUPPLEMENTAL RETIREMENT BENEFIT HAS ALREADY COMMENCED) PAYABLE NO LATER THAN 30
DAYS AFTER THE LATER OF THE OCCURRENCE OF A CHANGE IN CONTROL OR THE DATE OF HIS
TERMINATION OF EMPLOYMENT.

 

3

--------------------------------------------------------------------------------


 

(B)                                SUCH SPECIAL PAYMENT ELECTION SHALL BECOME
OPERATIVE ONLY UPON THE OCCURRENCE OF A CHANGE IN CONTROL AND ONLY IF THE
EXECUTIVE’S TERMINATION OF EMPLOYMENT OCCURS EITHER (1) PRIOR TO THE OCCURRENCE
OF A CHANGE IN CONTROL OR (2) DURING THE 24-MONTH PERIOD COMMENCING UPON THE
OCCURRENCE OF A CHANGE IN CONTROL.  ONCE OPERATIVE, SUCH SPECIAL PAYMENT
ELECTION SHALL OVERRIDE ANY OTHER PAYMENT ELECTION MADE BY THE EXECUTIVE WITH
RESPECT TO HIS SUPPLEMENTAL RETIREMENT BENEFIT.

 

(C)                                IN ORDER TO BE EFFECTIVE, A SPECIAL PAYMENT
ELECTION (OR WITHDRAWAL OF THAT ELECTION) MUST BE MADE EITHER PRIOR TO THE
OCCURRENCE OF A POTENTIAL CHANGE IN CONTROL OR, WITH THE CONSENT OF CINERGY,
DURING THE 30-DAY PERIOD COMMENCING UPON THE OCCURRENCE OF A POTENTIAL CHANGE IN
CONTROL.  IN THE EVENT THAT A POTENTIAL CHANGE IN CONTROL OCCURS AND
SUBSEQUENTLY CEASES TO EXIST, OTHER THAN AS A RESULT OF A CHANGE IN CONTROL,
SUCH POTENTIAL CHANGE IN CONTROL SHALL BE DISREGARDED FOR PURPOSES OF THIS
SECTION.

 

(D)                               IN THE EVENT THAT THE EXECUTIVE MAKES A
SPECIAL PAYMENT ELECTION AND PURSUANT TO THAT ELECTION HE BECOMES ENTITLED TO
RECEIVE A SINGLE LUMP SUM CASH PAYMENT PURSUANT TO THIS SECTION PAYABLE PRIOR TO
THE COMMENCEMENT OF HIS SUPPLEMENTAL RETIREMENT BENEFIT IN ANOTHER FORM OF
PAYMENT, THE ACTUARIAL EQUIVALENT OF HIS SUPPLEMENTAL RETIREMENT BENEFIT SHALL
BE CALCULATED BASED ON THE FOLLOWING ASSUMPTIONS:

 

(I)                                    The form of payment for each of the
Executive’s retirement benefits under the Executive Retirement Plans and the
Executive’s supplemental retirement benefit shall be a single life annuity;

 

(II)                                The commencement date for each of the
Executive’s retirement benefits under the Executive Retirement Plans and the
Executive’s supplemental retirement benefit shall be the first day of the
calendar month coincident with or next following his termination of employment;

 

(III)                            The term “Actuarial Equivalent” has the meaning
given to that term in the Pension Plan with respect to lump sum payments; and

 

4

--------------------------------------------------------------------------------


 

(IV)                            The amount of the Executive’s supplemental
retirement benefit shall not be actuarially reduced for early commencement.

 

(E)                                 IN THE EVENT THAT THE EXECUTIVE MAKES A
SPECIAL PAYMENT ELECTION AND PURSUANT TO THAT ELECTION HE IS ENTITLED TO RECEIVE
A SINGLE LUMP SUM CASH PAYMENT PAYABLE AFTER THE COMMENCEMENT OF HIS
SUPPLEMENTAL RETIREMENT BENEFIT IN ANOTHER FORM OF PAYMENT, HIS LUMP SUM CASH
PAYMENT SHALL BE EQUAL TO THE ACTUARIAL EQUIVALENT (AS THAT TERM IS USED IN THE
PENSION PLAN WITH RESPECT TO LUMP SUM PAYMENTS) OF THE REMAINING PAYMENTS TO BE
MADE IN CONNECTION WITH HIS SUPPLEMENTAL RETIREMENT BENEFIT.

 

(III)                               UPON HIS RETIREMENT ON OR AFTER HAVING
ATTAINED AGE 50, THE EXECUTIVE WILL BE ELIGIBLE FOR COMPREHENSIVE MEDICAL AND
DENTAL BENEFITS WHICH ARE NOT MATERIALLY DIFFERENT FROM THE BENEFITS PROVIDED TO
RETIREES UNDER THE CINERGY CORP. WELFARE BENEFITS PROGRAM OR ANY SIMILAR PROGRAM
OR SUCCESSOR TO THAT PROGRAM.  FOR PURPOSES OF DETERMINING THE AMOUNT OF THE
MONTHLY PREMIUMS DUE FROM THE EXECUTIVE, THE EXECUTIVE WILL RECEIVE FROM CINERGY
THE MAXIMUM SUBSIDY AVAILABLE AS OF THE DATE OF HIS RETIREMENT TO AN ACTIVE
CINERGY EMPLOYEE WITH THE SAME MEDICAL BENEFITS CLASSIFICATION/ELIGIBILITY AS
THE EXECUTIVE’S MEDICAL BENEFITS CLASSIFICATION/ELIGIBILITY ON THE DATE OF HIS
RETIREMENT.

 

(IV)                              THE EXECUTIVE WILL BE A PARTICIPANT IN THE
ANNUAL INCENTIVE PLAN AND WILL BE PAID PURSUANT TO THE TERMS AND CONDITIONS OF
THAT PLAN, SUBJECT TO THE FOLLOWING: (1) THE MAXIMUM ANNUAL BONUS SHALL BE NOT
LESS THAN ONE HUNDRED FIVE PERCENT (105%) OF THE EXECUTIVE’S ANNUAL BASE SALARY
(THE “MAXIMUM ANNUAL BONUS”); AND (2) THE TARGET ANNUAL BONUS SHALL BE NOT LESS
THAN SIXTY PERCENT (60%) OF THE EXECUTIVE’S ANNUAL BASE SALARY (THE “TARGET
ANNUAL BONUS”).

 

(V)                                 THE EXECUTIVE WILL BE A PARTICIPANT IN THE
LONG-TERM INCENTIVE PLAN (THE “LTIP”), AND THE EXECUTIVE’S ANNUALIZED TARGET
AWARD OPPORTUNITY UNDER THE LTIP WILL BE EQUAL TO NO LESS THAN NINETY PERCENT
(90%) OF HIS ANNUAL BASE SALARY (THE “TARGET LTIP BONUS”).

 

(VI)                              FOR PURPOSES OF SECTIONS 3B(IV) AND 3B(V), THE
EXECUTIVE’S ANNUAL BASE SALARY FOR ANY CALENDAR YEAR SHALL BE INCREASED BY THE
AMOUNT OF ANY NONELECTIVE EMPLOYER CONTRIBUTIONS MADE ON BEHALF OF THE EXECUTIVE
DURING SUCH CALENDAR YEAR UNDER THE 401(K) EXCESS PLAN.

 


C.                                       FRINGE BENEFITS AND PERQUISITES. 
DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE WILL BE ENTITLED TO THE FOLLOWING
ADDITIONAL FRINGE BENEFITS IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF
CINERGY’S POLICIES AND PRACTICES FOR SUCH FRINGE BENEFITS:


 


5

--------------------------------------------------------------------------------



 

(I)                                     CINERGY WILL FURNISH TO THE EXECUTIVE AN
AUTOMOBILE APPROPRIATE FOR THE EXECUTIVE’S LEVEL OF POSITION, OR, AT CINERGY’S
DISCRETION, A CASH ALLOWANCE OF EQUIVALENT VALUE.  CINERGY WILL ALSO PAY ALL OF
THE RELATED EXPENSES FOR GASOLINE, INSURANCE, MAINTENANCE, AND REPAIRS, OR
PROVIDE FOR SUCH EXPENSES WITHIN THE CASH ALLOWANCE.  ALL BENEFITS PROVIDED
PURSUANT TO THIS SECTION 3C(I) SHALL BE PROVIDED IN ACCORDANCE WITH GENERALLY
APPLICABLE PROCEDURES ESTABLISHED FROM TIME TO TIME BY CINERGY IN ITS SOLE
DISCRETION.

 

6

--------------------------------------------------------------------------------


 

(II)                                  CINERGY WILL PAY THE INITIATION FEE AND
THE ANNUAL DUES, ASSESSMENTS, AND OTHER MEMBERSHIP CHARGES OF THE EXECUTIVE FOR
MEMBERSHIP IN A COUNTRY CLUB SELECTED BY THE EXECUTIVE.

 

(III)                               CINERGY WILL PROVIDE PAID VACATION FOR FOUR
(4) WEEKS PER YEAR (OR SUCH LONGER PERIOD FOR WHICH EXECUTIVE IS OTHERWISE
ELIGIBLE UNDER CINERGY’S POLICY).

 

(IV)                              CINERGY WILL FURNISH TO THE EXECUTIVE ANNUAL
FINANCIAL PLANNING AND TAX PREPARATION SERVICES, PROVIDED, HOWEVER, THAT THE
COST TO CINERGY OF SUCH SERVICES SHALL NOT EXCEED $15,000 DURING ANY THIRTY-SIX
(36) CONSECUTIVE MONTH PERIOD.  NOTWITHSTANDING THE PRECEDING SENTENCE, IN THE
EVENT ANY PAYMENT TO THE EXECUTIVE PURSUANT TO THIS SECTION 3C(IV) IS SUBJECT TO
ANY FEDERAL, STATE, OR LOCAL INCOME OR EMPLOYMENT TAXES, CINERGY SHALL PROVIDE
TO THE EXECUTIVE AN ADDITIONAL PAYMENT IN AN AMOUNT NECESSARY SUCH THAT AFTER
PAYMENT BY THE EXECUTIVE OF ALL SUCH TAXES (CALCULATED AFTER ASSUMING THAT THE
EXECUTIVE PAYS SUCH TAXES FOR THE YEAR IN WHICH THE BENEFIT OCCURS AT THE
HIGHEST MARGINAL TAX RATE APPLICABLE), INCLUDING THE TAXES IMPOSED ON THE
ADDITIONAL PAYMENT, THE EXECUTIVE RETAINS AN AMOUNT EQUAL TO THE BENEFIT
PROVIDED PURSUANT TO THIS SECTION 3C(IV).

 

(V)                                 CINERGY WILL PROVIDE OTHER FRINGE BENEFITS
IN ACCORDANCE WITH CINERGY PLANS, PRACTICES, PROGRAMS, AND POLICIES IN EFFECT
FROM TIME TO TIME, COMMENSURATE WITH HIS POSITION AND AT LEAST COMPARABLE TO
THOSE RECEIVED BY OTHER CINERGY TIER II EXECUTIVES.

 


D.                                      EXPENSES.  CINERGY AGREES TO REIMBURSE
THE EXECUTIVE FOR ALL EXPENSES, INCLUDING THOSE FOR TRAVEL AND ENTERTAINMENT,
PROPERLY INCURRED BY HIM IN THE PERFORMANCE OF HIS DUTIES UNDER THIS AGREEMENT
IN ACCORDANCE WITH THE POLICIES ESTABLISHED FROM TIME TO TIME BY THE BOARD OF
DIRECTORS.


 


E.                                       RELOCATION BENEFITS.  FOLLOWING
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT FOR ANY REASON (OTHER THAN DEATH), THE
EXECUTIVE WILL BE ENTITLED TO REIMBURSEMENT FROM CINERGY FOR THE REASONABLE
COSTS OF RELOCATING FROM THE CINCINNATI, OHIO, AREA TO A NEW PRIMARY RESIDENCE
IN A MANNER THAT IS CONSISTENT WITH THE TERMS OF THE RELOCATION PROGRAM. 
NOTWITHSTANDING THE FOREGOING, IF THE EXECUTIVE BECOMES EMPLOYED BY ANOTHER
EMPLOYER AND IS ELIGIBLE TO RECEIVE RELOCATION BENEFITS UNDER ANOTHER
EMPLOYER-PROVIDED PLAN, ANY BENEFITS PROVIDED TO THE EXECUTIVE UNDER THIS
SECTION 3E WILL BE SECONDARY TO THOSE PROVIDED UNDER THE OTHER EMPLOYER-PROVIDED
RELOCATION PLAN.  THE EXECUTIVE MUST REPORT TO CINERGY ANY SUCH RELOCATION
BENEFITS THAT HE ACTUALLY RECEIVES UNDER ANOTHER EMPLOYER-PROVIDED PLAN.


 


F.                                         STOCK OPTIONS AND STOCK APPRECIATION
RIGHTS.  NOTWITHSTANDING SECTION 5D, UPON THE OCCURRENCE OF A CHANGE IN CONTROL,
ANY STOCK OPTIONS OR STOCK APPRECIATION RIGHTS THEN HELD BY THE EXECUTIVE
PURSUANT TO THE LTIP OR CINERGY CORP. STOCK OPTION PLAN SHALL, TO THE EXTENT NOT
OTHERWISE PROVIDED IN THE APPLICABLE STOCK


 


7

--------------------------------------------------------------------------------



 


RELATED DOCUMENTS, BECOME IMMEDIATELY EXERCISABLE.  IF THE EXECUTIVE TERMINATES
EMPLOYMENT FOR ANY REASON DURING THE TWENTY-FOUR (24) MONTH PERIOD COMMENCING
UPON THE OCCURRENCE OF A CHANGE IN CONTROL, NOTWITHSTANDING SECTION 5D, ANY
STOCK OPTIONS OR STOCK APPRECIATION RIGHTS THEN HELD BY THE EXECUTIVE PURSUANT
TO THE LTIP OR CINERGY CORP. STOCK OPTION PLAN SHALL, TO THE EXTENT NOT
OTHERWISE PROVIDED IN THE APPLICABLE STOCK RELATED DOCUMENTS, REMAIN EXERCISABLE
IN ACCORDANCE WITH THEIR TERMS BUT IN NO EVENT FOR A PERIOD LESS THAN THE LESSER
OF (I) THREE MONTHS FOLLOWING SUCH TERMINATION OF EMPLOYMENT OR (II) THE
REMAINING TERM OF SUCH STOCK OPTION OR STOCK APPRECIATION RIGHT (WHICH REMAINING
TERM SHALL BE DETERMINED WITHOUT REGARD TO SUCH TERMINATION OF EMPLOYMENT).


 


4.                                      TERMINATION OF EMPLOYMENT.


 


A.                                       DEATH.  THE EXECUTIVE’S EMPLOYMENT WILL
TERMINATE AUTOMATICALLY UPON THE EXECUTIVE’S DEATH DURING THE EMPLOYMENT PERIOD.


 


B.                                      BY CINERGY FOR CAUSE.  CINERGY MAY
TERMINATE THE EXECUTIVE’S EMPLOYMENT DURING THE EMPLOYMENT PERIOD FOR CAUSE. 
FOR PURPOSES OF THIS EMPLOYMENT AGREEMENT, “CAUSE” MEANS THE FOLLOWING:


 

(I)                                     THE WILLFUL AND CONTINUED FAILURE BY THE
EXECUTIVE TO SUBSTANTIALLY PERFORM THE EXECUTIVE’S DUTIES WITH CINERGY (OTHER
THAN ANY SUCH FAILURE RESULTING FROM THE EXECUTIVE’S INCAPACITY DUE TO PHYSICAL
OR MENTAL ILLNESS) THAT, IF CURABLE, HAS NOT BEEN CURED WITHIN 30 DAYS AFTER THE
BOARD OF DIRECTORS OR THE CHIEF EXECUTIVE OFFICER HAS DELIVERED TO THE EXECUTIVE
A WRITTEN DEMAND FOR SUBSTANTIAL PERFORMANCE, WHICH DEMAND SPECIFICALLY
IDENTIFIES THE MANNER IN WHICH THE EXECUTIVE HAS NOT SUBSTANTIALLY PERFORMED HIS
DUTIES.  THIS EVENT WILL CONSTITUTE CAUSE EVEN IF THE EXECUTIVE ISSUES A NOTICE
OF TERMINATION FOR GOOD REASON PURSUANT TO SECTION 4D AFTER THE BOARD OF
DIRECTORS OR CHIEF EXECUTIVE OFFICER DELIVERS A WRITTEN DEMAND FOR SUBSTANTIAL
PERFORMANCE.

 

(II)                                  THE BREACH BY THE EXECUTIVE OF THE
CONFIDENTIALITY PROVISIONS SET FORTH IN SECTION 9.

 

(III)                               THE CONVICTION OF THE EXECUTIVE FOR THE
COMMISSION OF A FELONY, INCLUDING THE ENTRY OF A GUILTY OR NOLO CONTENDERE PLEA,
OR ANY WILLFUL OR GROSSLY NEGLIGENT ACTION OR INACTION BY THE EXECUTIVE THAT HAS
A MATERIALLY ADVERSE EFFECT ON CINERGY.  FOR PURPOSES OF THIS DEFINITION OF
CAUSE, NO ACT, OR FAILURE TO ACT, ON THE EXECUTIVE’S PART WILL BE DEEMED
“WILLFUL” UNLESS IT IS DONE, OR OMITTED TO BE DONE, BY THE EXECUTIVE IN BAD
FAITH AND WITHOUT REASONABLE BELIEF THAT THE EXECUTIVE’S ACT, OR FAILURE TO ACT,
WAS IN THE BEST INTEREST OF CINERGY.

 

(IV)                              NOTWITHSTANDING THE FOREGOING, CINERGY SHALL
BE DEEMED TO HAVE NOT TERMINATED THE EMPLOYMENT OF THE EXECUTIVE FOR CAUSE
UNLESS AND UNTIL THERE SHALL HAVE BEEN DELIVERED TO THE EXECUTIVE A COPY OF A
RESOLUTION

 

8

--------------------------------------------------------------------------------


 

DULY ADOPTED BY THE AFFIRMATIVE VOTE OF NOT LESS THAN A MAJORITY OF THE BOARD
THEN IN OFFICE AT A MEETING OF THE BOARD CALLED AND HELD FOR SUCH PURPOSE (AFTER
REASONABLE NOTICE TO THE EXECUTIVE AND AN OPPORTUNITY FOR THE EXECUTIVE,
TOGETHER WITH HIS COUNSEL, TO BE HEARD BY THE BOARD), FINDING THAT, IN THE GOOD
FAITH OPINION OF THE BOARD, THE EXECUTIVE HAD COMMITTED AN ACT SET FORTH ABOVE
IN THIS SECTION 4B AND SPECIFYING THE PARTICULARS THEREOF IN DETAIL.

 


C.                                       BY CINERGY WITHOUT CAUSE.  CINERGY MAY,
UPON AT LEAST 30 DAYS ADVANCE WRITTEN NOTICE TO THE EXECUTIVE, TERMINATE THE
EXECUTIVE’S EMPLOYMENT DURING THE EMPLOYMENT PERIOD FOR A REASON OTHER THAN
CAUSE, BUT THE OBLIGATIONS PLACED UPON CINERGY IN SECTION 5 WILL APPLY.


 


D.                                      BY THE EXECUTIVE FOR GOOD REASON.  THE
EXECUTIVE MAY TERMINATE HIS EMPLOYMENT DURING THE EMPLOYMENT PERIOD FOR GOOD
REASON.  FOR PURPOSES OF THIS AGREEMENT, “GOOD REASON” MEANS THE FOLLOWING:


 

(I)                                     (1) A REDUCTION IN THE EXECUTIVE’S
ANNUAL BASE SALARY, EXCEPT FOR ACROSS-THE-BOARD SALARY REDUCTIONS SIMILARLY
AFFECTING ALL CINERGY MANAGEMENT PERSONNEL, (2) A REDUCTION IN THE AMOUNT OF THE
EXECUTIVE’S MAXIMUM ANNUAL BONUS UNDER THE ANNUAL INCENTIVE PLAN, EXCEPT FOR
ACROSS-THE-BOARD MAXIMUM ANNUAL BONUS REDUCTIONS SIMILARLY AFFECTING ALL CINERGY
MANAGEMENT PERSONNEL, OR (3) A REDUCTION IN ANY OTHER BENEFIT OR PAYMENT
DESCRIBED IN SECTION 3 OF THIS AGREEMENT, EXCEPT FOR CHANGES TO THE EMPLOYEE
BENEFITS PROGRAMS GENERALLY AFFECTING CINERGY MANAGEMENT PERSONNEL, PROVIDED
THAT THOSE CHANGES, IN THE AGGREGATE, WILL NOT RESULT IN A MATERIAL ADVERSE
CHANGE WITH RESPECT TO THE BENEFITS TO WHICH THE EXECUTIVE WAS ENTITLED AS OF
THE EFFECTIVE DATE.

 

(II)                                  (1) THE MATERIAL REDUCTION WITHOUT HIS
CONSENT OF THE EXECUTIVE’S TITLE, AUTHORITY, DUTIES, OR RESPONSIBILITIES FROM
THOSE IN EFFECT IMMEDIATELY PRIOR TO THE REDUCTION, (2) IN THE EVENT THE
EXECUTIVE IS OR BECOMES A MEMBER OF THE BOARD DURING THE EMPLOYMENT PERIOD, THE
FAILURE BY CINERGY WITHOUT THE CONSENT OF THE EXECUTIVE TO NOMINATE THE
EXECUTIVE FOR RE-ELECTION TO THE BOARD, OR (3) A MATERIAL ADVERSE CHANGE IN THE
EXECUTIVE’S REPORTING RESPONSIBILITIES.

 

(III)                               ANY BREACH BY CINERGY OF ANY OTHER MATERIAL
PROVISION OF THIS AGREEMENT (INCLUDING BUT NOT LIMITED TO THE PLACE OF
PERFORMANCE AS SPECIFIED IN SECTION 2B).

 

(IV)                              THE EXECUTIVE’S DISABILITY DUE TO PHYSICAL OR
MENTAL ILLNESS OR INJURY THAT PRECLUDES THE EXECUTIVE FROM PERFORMING ANY JOB
FOR WHICH HE IS QUALIFIED AND ABLE TO PERFORM BASED UPON HIS EDUCATION, TRAINING
OR EXPERIENCE.

 

9

--------------------------------------------------------------------------------


 

(V)                                 A FAILURE BY THE COMPANY TO REQUIRE ANY
SUCCESSOR ENTITY TO THE COMPANY SPECIFICALLY TO ASSUME IN WRITING ALL OF THE
COMPANY’S OBLIGATIONS TO THE EXECUTIVE UNDER THIS AGREEMENT.

 

For purposes of determining whether Good Reason exists with respect to a
Qualifying Termination occurring on or within 24 months following a Change in
Control, any claim by the Executive that Good Reason exists shall be presumed to
be correct unless the Company establishes to the Board by clear and convincing
evidence that Good Reason does not exist.

 


E.                                       BY THE EXECUTIVE WITHOUT GOOD REASON. 
THE EXECUTIVE MAY TERMINATE HIS EMPLOYMENT WITHOUT GOOD REASON UPON PRIOR
WRITTEN NOTICE TO THE COMPANY.


 


F.                                         NOTICE OF TERMINATION.  ANY
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT BY CINERGY OR BY THE EXECUTIVE DURING
THE EMPLOYMENT PERIOD (OTHER THAN A TERMINATION DUE TO THE EXECUTIVE’S DEATH)
WILL BE COMMUNICATED BY A WRITTEN NOTICE OF TERMINATION TO THE OTHER PARTY TO
THIS AGREEMENT IN ACCORDANCE WITH SECTION 12B.  FOR PURPOSES OF THIS AGREEMENT,
A “NOTICE OF TERMINATION” MEANS A WRITTEN NOTICE THAT SPECIFIES THE PARTICULAR
PROVISION OF THIS AGREEMENT RELIED UPON AND THAT SETS FORTH IN REASONABLE DETAIL
THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR TERMINATING THE
EXECUTIVE’S EMPLOYMENT UNDER THE SPECIFIED PROVISION.  THE FAILURE BY THE
EXECUTIVE OR CINERGY TO SET FORTH IN THE NOTICE OF TERMINATION ANY FACT OR
CIRCUMSTANCE THAT CONTRIBUTES TO A SHOWING OF GOOD REASON OR CAUSE WILL NOT
WAIVE ANY RIGHT OF THE EXECUTIVE OR CINERGY UNDER THIS AGREEMENT OR PRECLUDE THE
EXECUTIVE OR CINERGY FROM ASSERTING THAT FACT OR CIRCUMSTANCE IN ENFORCING
RIGHTS UNDER THIS AGREEMENT.


 


G.                                      THE EXECUTIVE ACKNOWLEDGES AND AGREES
THAT HE SHALL NOT SELL OR OTHERWISE DISPOSE OF ANY SHARES OF COMPANY STOCK
ACQUIRED PURSUANT TO THE EXERCISE OF A STOCK OPTION, OTHER THAN SHARES SOLD IN
ORDER TO PAY AN OPTION EXERCISE PRICE OR THE RELATED TAX WITHHOLDING OBLIGATION,
UNTIL 90 DAYS AFTER THE DATE OF TERMINATION.  NOTWITHSTANDING THE FOREGOING,
CINERGY, IN ITS SOLE DISCRETION, MAY WAIVE THE RESTRICTIONS CONTAINED IN THE
PREVIOUS SENTENCE.


 


5.                                      OBLIGATIONS OF CINERGY UPON TERMINATION.


 


A.                                       CERTAIN TERMINATIONS.


 

(I)                                     IF A QUALIFYING TERMINATION OCCURS
DURING THE EMPLOYMENT PERIOD, CINERGY WILL PAY TO THE EXECUTIVE A LUMP SUM
AMOUNT, IN CASH, EQUAL TO THE SUM OF THE FOLLOWING ACCRUED OBLIGATIONS:

 

(1)                                  THE PRO-RATED PORTION OF THE EXECUTIVE’S
ANNUAL BASE SALARY PAYABLE THROUGH THE DATE OF TERMINATION, TO THE EXTENT NOT
PREVIOUSLY PAID.

 

(2)                                  ANY AMOUNT PAYABLE TO THE EXECUTIVE UNDER
THE ANNUAL INCENTIVE PLAN IN RESPECT OF THE MOST RECENTLY COMPLETED FISCAL YEAR,
TO THE EXTENT NOT THERETOFORE PAID.

 

10

--------------------------------------------------------------------------------


 

(3)                                  AN AMOUNT EQUAL TO THE AIP BENEFIT FOR THE
FISCAL YEAR THAT INCLUDES THE DATE OF TERMINATION MULTIPLIED BY A FRACTION, THE
NUMERATOR OF WHICH IS THE NUMBER OF DAYS FROM THE BEGINNING OF THAT FISCAL YEAR
TO AND INCLUDING THE DATE OF TERMINATION AND THE DENOMINATOR OF WHICH IS THREE
HUNDRED AND SIXTY-FIVE (365).  THE AIP BENEFIT COMPONENT OF THE CALCULATION WILL
BE EQUAL TO THE ANNUAL BONUS THAT WOULD HAVE BEEN EARNED BY THE EXECUTIVE
PURSUANT TO ANY ANNUAL BONUS OR INCENTIVE PLAN MAINTAINED BY CINERGY IN RESPECT
OF THE FISCAL YEAR IN WHICH OCCURS THE DATE OF TERMINATION, DETERMINED BY
PROJECTING CINERGY’S PERFORMANCE AND OTHER APPLICABLE GOALS AND OBJECTIVES FOR
THE ENTIRE FISCAL YEAR BASED ON CINERGY’S PERFORMANCE DURING THE PERIOD OF SUCH
FISCAL YEAR OCCURRING PRIOR TO THE DATE OF TERMINATION, AND BASED ON SUCH OTHER
ASSUMPTIONS AND RATES AS CINERGY DEEMS REASONABLE.

 

(4)                                  THE ACCRUED OBLIGATIONS DESCRIBED IN THIS
SECTION 5A(I) WILL BE PAID WITHIN THIRTY (30) DAYS AFTER THE DATE OF
TERMINATION.  THESE ACCRUED OBLIGATIONS ARE PAYABLE TO THE EXECUTIVE REGARDLESS
OF WHETHER A CHANGE IN CONTROL HAS OCCURRED.

 

(II)                                  IN THE EVENT OF A QUALIFYING TERMINATION
EITHER PRIOR TO THE OCCURRENCE OF A CHANGE IN CONTROL, OR MORE THAN TWENTY-FOUR
(24) MONTHS FOLLOWING THE OCCURRENCE OF A CHANGE IN CONTROL, CINERGY WILL PAY
THE ACCRUED OBLIGATIONS, AND CINERGY WILL HAVE THE FOLLOWING ADDITIONAL
OBLIGATIONS DESCRIBED IN THIS SECTION 5A(II); PROVIDED, HOWEVER, THAT EACH OF
THE BENEFITS DESCRIBED BELOW IN THIS SECTION 5A(II) SHALL ONLY BE PROVIDED TO
THE EXECUTIVE IF, UPON PRESENTATION TO THE EXECUTIVE FOLLOWING A QUALIFYING
TERMINATION, THE EXECUTIVE TIMELY EXECUTES AND DOES NOT TIMELY REVOKE THE WAIVER
AND RELEASE.

 

(1)                                  CINERGY WILL PAY TO THE EXECUTIVE A LUMP
SUM AMOUNT, IN CASH, EQUAL TO THREE (3) TIMES THE SUM OF THE ANNUAL BASE SALARY
AND THE ANNUAL BONUS.  FOR THIS PURPOSE, THE ANNUAL BASE SALARY WILL BE AT THE
RATE IN EFFECT AT THE TIME NOTICE OF TERMINATION IS GIVEN (WITHOUT GIVING EFFECT
TO ANY REDUCTION IN ANNUAL BASE SALARY, IF ANY, PRIOR TO THE TERMINATION, OTHER
THAN ACROSS-THE-BOARD REDUCTIONS), AND SHALL INCLUDE THE AMOUNT OF ANY
NONELECTIVE EMPLOYER CONTRIBUTIONS MADE ON BEHALF OF THE EXECUTIVE UNDER THE
401(K) EXCESS PLAN DURING THE FISCAL YEAR IN WHICH THE EXECUTIVE’S QUALIFYING
TERMINATION OCCURS, AND THE ANNUAL BONUS WILL BE THE HIGHER OF (A) THE ANNUAL
BONUS EARNED BY THE EXECUTIVE PURSUANT TO ANY ANNUAL BONUS OR INCENTIVE PLAN
MAINTAINED BY CINERGY IN RESPECT OF THE YEAR ENDING IMMEDIATELY PRIOR TO THE
FISCAL YEAR IN WHICH OCCURS THE DATE OF TERMINATION, AND (B) THE ANNUAL BONUS
THAT WOULD HAVE BEEN EARNED BY THE EXECUTIVE PURSUANT TO ANY ANNUAL BONUS OR
INCENTIVE PLAN MAINTAINED BY CINERGY IN RESPECT OF THE FISCAL YEAR IN WHICH
OCCURS THE DATE OF TERMINATION, CALCULATED

 

11

--------------------------------------------------------------------------------


 

BY PROJECTING CINERGY’S PERFORMANCE AND OTHER APPLICABLE GOALS AND OBJECTIVES
FOR THE ENTIRE FISCAL YEAR BASED ON CINERGY’S PERFORMANCE DURING THE PERIOD OF
SUCH FISCAL YEAR OCCURRING PRIOR TO THE DATE OF TERMINATION, AND BASED ON SUCH
OTHER ASSUMPTIONS AND RATES AS CINERGY DEEMS REASONABLE; PROVIDED, HOWEVER THAT
FOR PURPOSES OF THIS SECTION 5A(II)(1)(B), THE ANNUAL BONUS SHALL NOT BE LESS
THAN THE TARGET ANNUAL BONUS, NOR GREATER THAN THE MAXIMUM ANNUAL BONUS FOR THE
YEAR IN WHICH THE DATE OF TERMINATION OCCURS.  THIS LUMP SUM WILL BE PAID WITHIN
THIRTY (30) DAYS AFTER THE EXPIRATION OF THE REVOCATION PERIOD CONTAINED IN THE
WAIVER AND RELEASE.

 

(2)                                  SUBJECT TO CLAUSES (A), (B) AND (C) BELOW,
CINERGY WILL PROVIDE, UNTIL THE END OF THE EMPLOYMENT PERIOD, MEDICAL AND DENTAL
BENEFITS TO THE EXECUTIVE AND/OR THE EXECUTIVE’S DEPENDENTS AT LEAST EQUAL TO
THOSE THAT WOULD HAVE BEEN PROVIDED IF THE EXECUTIVE’S EMPLOYMENT HAD NOT BEEN
TERMINATED (EXCLUDING BENEFITS TO WHICH THE EXECUTIVE HAS WAIVED HIS RIGHTS IN
WRITING).  THE BENEFITS DESCRIBED IN THE PRECEDING SENTENCE WILL BE IN
ACCORDANCE WITH THE MEDICAL AND WELFARE BENEFIT PLANS, PRACTICES, PROGRAMS, OR
POLICIES OF CINERGY (THE “M&W PLANS”) AS THEN CURRENTLY IN EFFECT AND APPLICABLE
GENERALLY TO OTHER CINERGY SENIOR EXECUTIVES AND THEIR FAMILIES.  IN THE EVENT
THAT ANY MEDICAL OR DENTAL BENEFITS OR PAYMENTS PROVIDED PURSUANT TO THIS
SECTION 5A(II)(2)(B) ARE SUBJECT TO FEDERAL, STATE, OR LOCAL INCOME OR
EMPLOYMENT TAXES, CINERGY SHALL PROVIDE THE EXECUTIVE WITH AN ADDITIONAL PAYMENT
IN THE AMOUNT NECESSARY SUCH THAT AFTER PAYMENT BY THE EXECUTIVE OF ALL SUCH
TAXES (CALCULATED AFTER ASSUMING THAT THE EXECUTIVE PAYS SUCH TAXES FOR THE YEAR
IN WHICH THE PAYMENT OR BENEFIT OCCURS AT THE HIGHEST MARGINAL TAX RATE
APPLICABLE), INCLUDING THE TAXES IMPOSED ON THE ADDITIONAL PAYMENT, THE
EXECUTIVE RETAINS AN AMOUNT EQUAL TO THE MEDICAL OR DENTAL BENEFITS OR PAYMENTS
PROVIDED PURSUANT TO THIS SECTION 5A(II)(2)(B).

 

(A)                              IF, AS OF THE EXECUTIVE’S DATE OF TERMINATION,
THE EXECUTIVE MEETS THE ELIGIBILITY REQUIREMENTS FOR CINERGY’S RETIREE MEDICAL
AND WELFARE BENEFIT PLANS, THE PROVISION OF THOSE RETIREE MEDICAL AND WELFARE
BENEFIT PLANS TO THE EXECUTIVE WILL SATISFY CINERGY’S OBLIGATION UNDER THIS
SECTION 5A(II)(2).

 

(B)                                IF, AS OF THE EXECUTIVE’S DATE OF
TERMINATION, THE PROVISION TO THE EXECUTIVE OF THE M&W PLAN BENEFITS DESCRIBED
IN THIS SECTION 5A(II)(2) WOULD EITHER (1) VIOLATE THE TERMS OF THE M&W PLANS
(OR ANY RELATED INSURANCE POLICIES) OR (2) VIOLATE ANY OF THE CODE’S
NONDISCRIMINATION REQUIREMENTS APPLICABLE TO THE M&W PLANS, THEN CINERGY, IN ITS
SOLE

 

12

--------------------------------------------------------------------------------


 

DISCRETION, MAY ELECT TO PAY THE EXECUTIVE, IN LIEU OF THE M&W PLAN BENEFITS
DESCRIBED UNDER THIS SECTION 5A(II)(2), A LUMP SUM CASH PAYMENT EQUAL TO THE
TOTAL MONTHLY PREMIUMS (OR IN THE CASE OF A SELF FUNDED PLAN, THE COST OF COBRA
CONTINUATION COVERAGE) THAT WOULD HAVE BEEN PAID BY CINERGY FOR THE EXECUTIVE
UNDER THE M&W PLANS FROM THE DATE OF TERMINATION THROUGH THE END OF THE
EMPLOYMENT PERIOD.  NOTHING IN THIS CLAUSE WILL AFFECT THE EXECUTIVE’S RIGHT TO
ELECT COBRA CONTINUATION COVERAGE UNDER A M&W PLAN IN ACCORDANCE WITH APPLICABLE
LAW, AND CINERGY WILL MAKE THE PAYMENT DESCRIBED IN THIS CLAUSE WHETHER OR NOT
THE EXECUTIVE ELECTS COBRA CONTINUATION COVERAGE, AND WHETHER OR NOT THE
EXECUTIVE RECEIVES HEALTH COVERAGE FROM ANOTHER EMPLOYER.

 

(C)                                IF THE EXECUTIVE BECOMES EMPLOYED BY ANOTHER
EMPLOYER AND IS ELIGIBLE TO RECEIVE MEDICAL OR OTHER WELFARE BENEFITS UNDER
ANOTHER EMPLOYER-PROVIDED PLAN, ANY BENEFITS PROVIDED TO THE EXECUTIVE UNDER THE
M&W PLANS WILL BE SECONDARY TO THOSE PROVIDED UNDER THE OTHER EMPLOYER-PROVIDED
PLAN DURING THE EXECUTIVE’S APPLICABLE PERIOD OF ELIGIBILITY.

 

(3)                                  CINERGY WILL PAY THE EXECUTIVE A LUMP SUM
AMOUNT, IN CASH, EQUAL TO $15,000 IN ORDER TO COVER TAX COUNSELING SERVICES
THROUGH AN AGENCY SELECTED BY THE EXECUTIVE.  IN THE EVENT ANY  PAYMENT TO THE
EXECUTIVE PURSUANT TO THIS SECTION 5A(II)(3) IS SUBJECT TO ANY  FEDERAL, STATE,
OR LOCAL INCOME OR EMPLOYMENT TAXES, CINERGY SHALL PROVIDE TO THE EXECUTIVE AN
ADDITIONAL PAYMENT IN AN AMOUNT NECESSARY SUCH THAT AFTER PAYMENT BY THE
EXECUTIVE OF ALL SUCH TAXES (CALCULATED AFTER ASSUMING THAT THE EXECUTIVE PAYS
SUCH TAXES FOR THE YEAR IN WHICH HIS DATE OF TERMINATION OCCURS AT THE HIGHEST
MARGINAL TAX RATE APPLICABLE), INCLUDING THE TAXES IMPOSED ON THE ADDITIONAL
PAYMENT, THE EXECUTIVE RETAINS AN AMOUNT EQUAL TO THE PAYMENT PROVIDED PURSUANT
TO THIS SECTION 5A(II)(3).  SUCH PAYMENT WILL BE TRANSFERRED TO THE EXECUTIVE
WITHIN THIRTY (30) DAYS OF THE EXPIRATION OF THE REVOCATION PERIOD CONTAINED IN
THE WAIVER AND RELEASE.

 

(III)                               IN THE EVENT OF A QUALIFYING TERMINATION
DURING THE TWENTY-FOUR (24) MONTH PERIOD BEGINNING UPON THE OCCURRENCE OF A
CHANGE IN CONTROL, CINERGY WILL PAY THE ACCRUED OBLIGATIONS LISTED IN SECTIONS
5A(I)(1) AND (2), CINERGY WILL PAY THE ACCRUED OBLIGATIONS LISTED IN SECTION
5A(I)(3) (BUT ONLY IF SUCH QUALIFYING TERMINATION OCCURS AFTER THE CALENDAR YEAR
IN WHICH OCCURS SUCH CHANGE IN CONTROL) AND CINERGY WILL HAVE THE FOLLOWING
ADDITIONAL OBLIGATIONS DESCRIBED IN THIS SECTION 5A(III); PROVIDED, HOWEVER,
THAT EACH OF THE BENEFITS DESCRIBED BELOW IN THIS SECTION 5A(III)

 

13

--------------------------------------------------------------------------------


 

SHALL ONLY BE PROVIDED TO THE EXECUTIVE IF, UPON PRESENTATION TO THE EXECUTIVE
FOLLOWING A QUALIFYING TERMINATION, THE EXECUTIVE TIMELY EXECUTES AND DOES NOT
TIMELY REVOKE THE WAIVER AND RELEASE.

 

(1)                                  CINERGY WILL PAY TO THE EXECUTIVE A LUMP
SUM SEVERANCE PAYMENT, IN CASH, EQUAL TO THREE (3) TIMES THE HIGHER OF (X) THE
SUM OF THE EXECUTIVE’S CURRENT ANNUAL BASE SALARY AND TARGET ANNUAL BONUS AND
(Y) THE SUM OF THE EXECUTIVE’S ANNUAL BASE SALARY IN EFFECT IMMEDIATELY PRIOR TO
THE CHANGE IN CONTROL AND THE CHANGE IN CONTROL BONUS.  FOR PURPOSES OF THE
PRECEDING SENTENCE, THE EXECUTIVE’S ANNUAL BASE SALARY ON ANY GIVEN DATE SHALL
INCLUDE THE AMOUNT OF ANY NONELECTIVE EMPLOYER CONTRIBUTIONS MADE ON BEHALF OF
THE EXECUTIVE UNDER THE 401(K) EXCESS PLAN DURING THE FISCAL YEAR IN WHICH SUCH
DATE OCCURS.  FOR PURPOSES OF THIS AGREEMENT, THE CHANGE IN CONTROL BONUS SHALL
MEAN THE HIGHER OF (A) THE ANNUAL BONUS EARNED BY THE EXECUTIVE PURSUANT TO ANY
ANNUAL BONUS OR INCENTIVE PLAN MAINTAINED BY CINERGY IN RESPECT OF THE YEAR
ENDING IMMEDIATELY PRIOR TO THE FISCAL YEAR IN WHICH OCCURS THE DATE OF
TERMINATION OR, IF HIGHER, IMMEDIATELY PRIOR TO THE FISCAL YEAR IN WHICH OCCURS
THE CHANGE IN CONTROL, AND (B) THE ANNUAL BONUS THAT WOULD HAVE BEEN EARNED BY
THE EXECUTIVE PURSUANT TO ANY ANNUAL BONUS OR INCENTIVE PLAN MAINTAINED BY
CINERGY IN RESPECT OF THE YEAR IN WHICH OCCURS THE DATE OF TERMINATION,
CALCULATED BY PROJECTING CINERGY’S PERFORMANCE AND OTHER APPLICABLE GOALS AND
OBJECTIVE FOR THE ENTIRE FISCAL YEAR BASED ON CINERGY’S PERFORMANCE DURING THE
PERIOD OF SUCH FISCAL YEAR OCCURRING PRIOR TO THE DATE OF TERMINATION, AND BASED
ON SUCH OTHER ASSUMPTIONS AND RATES AS CINERGY DEEMS REASONABLE, PROVIDED,
HOWEVER, THAT  FOR PURPOSES OF THIS SECTION 5A(III)(1)(B), SUCH CHANGE IN
CONTROL BONUS SHALL NOT BE LESS THAN THE TARGET ANNUAL BONUS, NOR GREATER THAN
THE MAXIMUM ANNUAL BONUS.  THIS LUMP SUM WILL BE PAID WITHIN THIRTY (30) DAYS OF
THE EXPIRATION OF THE REVOCATION PERIOD CONTAINED IN THE WAIVER AND RELEASE. 
NOTHING IN THIS SECTION 5A(III)(1) SHALL PRECLUDE THE EXECUTIVE FROM RECEIVING
THE AMOUNT, IF ANY, TO WHICH HE IS ENTITLED IN ACCORDANCE WITH THE TERMS OF THE
ANNUAL INCENTIVE PLAN FOR THE FISCAL YEAR THAT INCLUDES THE DATE OF TERMINATION.

 

(2)                                  CINERGY WILL PAY TO THE EXECUTIVE THE LUMP
SUM PRESENT VALUE OF ANY BENEFITS UNDER THE EXECUTIVE SUPPLEMENTAL LIFE PROGRAM
UNDER THE TERMS OF THE APPLICABLE PLAN OR PROGRAM AS OF THE DATE OF TERMINATION,
CALCULATED AS IF THE EXECUTIVE WAS FULLY VESTED AS OF THE DATE OF TERMINATION.
THE LUMP SUM PRESENT VALUE, ASSUMING COMMENCEMENT AT AGE 50 OR THE EXECUTIVE’S
AGE AS OF THE DATE OF TERMINATION IF LATER, WILL BE DETERMINED USING THE
INTEREST RATE APPLICABLE TO LUMP SUM PAYMENTS IN THE CINERGY CORP. NON-UNION
EMPLOYEES’ PENSION PLAN OR ANY SUCCESSOR TO THAT PLAN FOR THE PLAN

 

14

--------------------------------------------------------------------------------


 

YEAR THAT INCLUDES THE DATE OF TERMINATION. TO THE EXTENT NO SUCH INTEREST RATE
IS PROVIDED THEREIN, THE ANNUAL INTEREST RATE APPLICABLE UNDER SECTION 417(E)(3)
OF THE CODE, OR ANY SUCCESSOR PROVISION THERETO, FOR THE SECOND FULL CALENDAR
MONTH PRECEDING THE FIRST DAY OF THE CALENDAR YEAR THAT INCLUDES THE DATE OF
TERMINATION WILL BE USED. THIS LUMP SUM WILL BE PAID WITHIN THIRTY (30) DAYS OF
THE EXPIRATION OF THE REVOCATION PERIOD CONTAINED IN THE WAIVER AND RELEASE.

 

(3)                                  THE EXECUTIVE SHALL BE FULLY VESTED IN HIS
ACCRUED BENEFITS AS OF THE DATE OF TERMINATION UNDER THE EXECUTIVE RETIREMENT
PLANS, AND HIS AGGREGATE ACCRUED BENEFITS THEREUNDER AND UNDER SECTION 3B(II) OF
THIS AGREEMENT WILL BE CALCULATED, AND HE WILL BE TREATED FOR ALL PURPOSES, AS
IF HE WAS CREDITED WITH THREE (3) ADDITIONAL YEARS OF AGE AND SERVICE AS OF THE
DATE OF TERMINATION, PROVIDED, HOWEVER, THAT TO THE EXTENT A CALCULATION IS MADE
REGARDING THE ACTUARIAL EQUIVALENT AMOUNT OF ANY ALTERNATE FORM OF BENEFIT, THE
EXECUTIVE WILL NOT BE CREDITED WITH THREE ADDITIONAL YEARS OF AGE FOR PURPOSES
OF SUCH CALCULATION.  HOWEVER, CINERGY WILL NOT COMMENCE PAYMENT OF SUCH
BENEFITS PRIOR TO THE DATE THAT THE EXECUTIVE HAS ATTAINED, OR IS TREATED (AFTER
TAKING INTO ACCOUNT THE PRECEDING SENTENCE) AS IF HE HAD ATTAINED, AGE 50.

 

(4)                                  FOR A THIRTY-SIX (36) MONTH PERIOD AFTER
THE DATE OF TERMINATION, CINERGY WILL ARRANGE TO PROVIDE TO THE EXECUTIVE AND/OR
THE EXECUTIVE’S DEPENDENTS LIFE, DISABILITY, ACCIDENT, AND HEALTH INSURANCE
BENEFITS SUBSTANTIALLY SIMILAR TO THOSE THAT THE EXECUTIVE AND/OR THE
EXECUTIVE’S DEPENDENTS ARE RECEIVING IMMEDIATELY PRIOR TO THE NOTICE OF
TERMINATION AT A SUBSTANTIALLY SIMILAR COST TO THE EXECUTIVE (WITHOUT GIVING
EFFECT TO ANY REDUCTION IN THOSE BENEFITS SUBSEQUENT TO A CHANGE IN CONTROL THAT
CONSTITUTES GOOD REASON), EXCEPT FOR ANY BENEFITS THAT WERE WAIVED BY THE
EXECUTIVE IN WRITING.  IF CINERGY ARRANGES TO PROVIDE THE EXECUTIVE AND/OR THE
EXECUTIVE’S DEPENDENTS WITH LIFE, DISABILITY, ACCIDENT, AND HEALTH INSURANCE
BENEFITS, THOSE BENEFITS WILL BE REDUCED TO THE EXTENT COMPARABLE BENEFITS ARE
ACTUALLY RECEIVED BY OR MADE AVAILABLE TO THE EXECUTIVE AND/OR THE EXECUTIVE’S
DEPENDENTS DURING THE THIRTY-SIX (36) MONTH PERIOD FOLLOWING THE EXECUTIVE’S
DATE OF TERMINATION.  THE EXECUTIVE MUST REPORT TO CINERGY ANY SUCH BENEFITS
THAT HE OR HIS DEPENDENTS ACTUALLY RECEIVES OR THAT ARE MADE AVAILABLE TO HIM OR
HIS DEPENDENTS.  IN LIEU OF THE BENEFITS DESCRIBED IN THE PRECEDING SENTENCES,
CINERGY, IN ITS SOLE DISCRETION, MAY ELECT TO PAY TO THE EXECUTIVE A LUMP SUM
CASH PAYMENT EQUAL TO THIRTY-SIX (36) TIMES THE MONTHLY PREMIUMS (OR IN THE CASE
OF A SELF FUNDED PLAN, THE COST OF COBRA CONTINUATION COVERAGE) THAT WOULD HAVE
BEEN PAID BY CINERGY TO PROVIDE THOSE BENEFITS TO THE EXECUTIVE AND/OR THE
EXECUTIVE’S DEPENDENTS.

 

15

--------------------------------------------------------------------------------


 

NOTHING IN THIS SECTION 5A(III)(4) WILL AFFECT THE EXECUTIVE’S RIGHT TO ELECT
COBRA CONTINUATION COVERAGE IN ACCORDANCE WITH APPLICABLE LAW, AND CINERGY WILL
PROVIDE THE BENEFITS OR MAKE THE PAYMENT DESCRIBED IN THIS CLAUSE WHETHER OR NOT
THE EXECUTIVE ELECTS COBRA CONTINUATION COVERAGE, AND WHETHER OR NOT THE
EXECUTIVE RECEIVES HEALTH COVERAGE FROM ANOTHER EMPLOYER.  IN THE EVENT THAT ANY
BENEFITS OR PAYMENTS PROVIDED PURSUANT TO THIS SECTION 5A(III)(4) ARE SUBJECT TO
FEDERAL, STATE, OR LOCAL INCOME OR EMPLOYMENT TAXES, CINERGY SHALL PROVIDE THE
EXECUTIVE WITH AN ADDITIONAL PAYMENT IN THE AMOUNT NECESSARY SUCH THAT AFTER
PAYMENT BY THE EXECUTIVE OF ALL SUCH TAXES (CALCULATED AFTER ASSUMING THAT THE
EXECUTIVE PAYS SUCH TAXES FOR THE YEAR IN WHICH THE PAYMENT OR BENEFIT OCCURS AT
THE HIGHEST MARGINAL TAX RATE APPLICABLE), INCLUDING THE TAXES IMPOSED ON THE
ADDITIONAL PAYMENT, THE EXECUTIVE RETAINS AN AMOUNT EQUAL TO THE BENEFITS OR
PAYMENTS PROVIDED PURSUANT TO THIS SECTION 5A(III)(4).

 

(5)                                  IN LIEU OF ANY AND ALL OTHER RIGHTS WITH
RESPECT TO THE AUTOMOBILE ASSIGNED BY CINERGY TO THE EXECUTIVE, CINERGY WILL
PROVIDE THE EXECUTIVE WITH A LUMP SUM PAYMENT IN THE AMOUNT OF $50,000.  IN THE
EVENT ANY  PAYMENT TO THE EXECUTIVE PURSUANT TO THIS SECTION 5A(III)(5) IS
SUBJECT TO ANY  FEDERAL, STATE, OR LOCAL INCOME OR EMPLOYMENT TAXES, CINERGY
SHALL PROVIDE TO THE EXECUTIVE AN ADDITIONAL PAYMENT IN AN AMOUNT NECESSARY SUCH
THAT AFTER PAYMENT BY THE EXECUTIVE OF ALL SUCH TAXES (CALCULATED AFTER ASSUMING
THAT THE EXECUTIVE PAYS SUCH TAXES FOR THE YEAR IN WHICH HIS DATE OF TERMINATION
OCCURS AT THE HIGHEST MARGINAL TAX RATE APPLICABLE), INCLUDING THE TAXES IMPOSED
ON THE ADDITIONAL PAYMENT, THE EXECUTIVE RETAINS AN AMOUNT EQUAL TO THE PAYMENT
PROVIDED PURSUANT TO THIS SECTION 5A(III)(5).  SUCH PAYMENT WILL BE TRANSFERRED
TO THE EXECUTIVE WITHIN THIRTY (30) DAYS OF THE EXPIRATION OF THE REVOCATION
PERIOD CONTAINED IN THE WAIVER AND RELEASE.

 

(6)                                  CINERGY WILL PAY THE EXECUTIVE A LUMP SUM
AMOUNT, IN CASH, EQUAL TO $15,000 IN ORDER TO COVER TAX COUNSELING SERVICES
THROUGH AN AGENCY SELECTED BY THE EXECUTIVE.  IN THE EVENT ANY  PAYMENT TO THE
EXECUTIVE PURSUANT TO THIS SECTION 5A(III)(6) IS SUBJECT TO ANY  FEDERAL, STATE,
OR LOCAL INCOME OR EMPLOYMENT TAXES, CINERGY SHALL PROVIDE TO THE EXECUTIVE AN
ADDITIONAL PAYMENT IN AN AMOUNT NECESSARY SUCH THAT AFTER PAYMENT BY THE
EXECUTIVE OF ALL SUCH TAXES (CALCULATED AFTER ASSUMING THAT THE EXECUTIVE PAYS
SUCH TAXES FOR THE YEAR IN WHICH HIS DATE OF TERMINATION OCCURS AT THE HIGHEST
MARGINAL TAX RATE APPLICABLE), INCLUDING THE TAXES IMPOSED ON THE ADDITIONAL
PAYMENT, THE EXECUTIVE RETAINS AN AMOUNT EQUAL TO THE PAYMENT PROVIDED PURSUANT
TO THIS SECTION 5A(III)(6).  SUCH PAYMENT WILL BE TRANSFERRED TO THE EXECUTIVE
WITHIN THIRTY (30) DAYS

 

16

--------------------------------------------------------------------------------


 

OF THE EXPIRATION OF THE REVOCATION PERIOD CONTAINED IN THE WAIVER AND RELEASE.

 

(7)                                  CINERGY WILL PROVIDE ANNUAL DUES AND
ASSESSMENTS OF THE EXECUTIVE FOR MEMBERSHIP IN A COUNTRY CLUB SELECTED BY THE
EXECUTIVE UNTIL THE END OF THE EMPLOYMENT PERIOD.

 

(8)                                  CINERGY WILL PROVIDE OUTPLACEMENT SERVICES
SUITABLE TO THE EXECUTIVE’S POSITION UNTIL THE END OF THE EMPLOYMENT PERIOD OR,
IF EARLIER, UNTIL THE FIRST ACCEPTANCE BY THE EXECUTIVE OF AN OFFER OF
EMPLOYMENT.  AT THE EXECUTIVE’S DISCRETION, 15% OF ANNUAL BASE SALARY MAY BE
PAID IN LIEU OF OUTPLACEMENT SERVICES, WHICH PAYMENT WILL BE TRANSFERRED TO THE
EXECUTIVE WITHIN THIRTY (30) DAYS OF THE EXPIRATION OF THE REVOCATION PERIOD
CONTAINED IN THE WAIVER AND RELEASE.

 

For purposes of this Section 5a(iii), the Executive will be deemed to have
incurred a Qualifying Termination upon a Change in Control if the Executive’s
employment is terminated prior to a Change in Control, without Cause at the
direction of a Person who has entered into an agreement with Cinergy, the
consummation of which will constitute a Change in Control, or if the Executive
terminates his employment for Good Reason prior to a Change in Control if the
circumstances or event that constitutes Good Reason occurs at the direction of
such a Person.

 


B.                                      TERMINATION BY CINERGY FOR CAUSE OR BY
THE EXECUTIVE OTHER THAN FOR GOOD REASON.  SUBJECT TO THE PROVISIONS OF SECTION
7, AND NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, IF THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED FOR CAUSE DURING THE EMPLOYMENT PERIOD, OR
IF THE EXECUTIVE TERMINATES EMPLOYMENT DURING THE EMPLOYMENT PERIOD OTHER THAN A
TERMINATION FOR GOOD REASON, CINERGY WILL HAVE NO FURTHER OBLIGATIONS TO THE
EXECUTIVE UNDER THIS AGREEMENT OTHER THAN THE OBLIGATION TO PAY TO THE EXECUTIVE
THE ACCRUED OBLIGATIONS, PLUS ANY OTHER EARNED BUT UNPAID COMPENSATION, IN EACH
CASE TO THE EXTENT NOT PREVIOUSLY PAID.


 


C.                                       CERTAIN TAX CONSEQUENCES.


 

(I)                                     IN THE EVENT THAT ANY BENEFITS PAID OR
PAYABLE TO THE EXECUTIVE OR FOR HIS BENEFIT PURSUANT TO THE TERMS OF THIS
AGREEMENT OR ANY OTHER PLAN OR ARRANGEMENT IN CONNECTION WITH, OR ARISING OUT
OF, HIS EMPLOYMENT WITH CINERGY OR A CHANGE IN OWNERSHIP OR EFFECTIVE CONTROL OF
CINERGY OR OF A SUBSTANTIAL PORTION OF ITS ASSETS (A “PAYMENT” OR “PAYMENTS”)
WOULD BE SUBJECT TO ANY EXCISE TAX, THEN THE EXECUTIVE WILL BE ENTITLED TO
RECEIVE AN ADDITIONAL PAYMENT (A “GROSS-UP PAYMENT”) IN AN AMOUNT SUCH THAT
AFTER PAYMENT BY THE EXECUTIVE OF ALL TAXES (INCLUDING ANY INTEREST, PENALTIES,
ADDITIONAL TAX, OR SIMILAR ITEMS IMPOSED WITH RESPECT THERETO AND THE EXCISE
TAX), INCLUDING ANY EXCISE TAX IMPOSED UPON THE GROSS-UP PAYMENT, THE EXECUTIVE
RETAINS AN AMOUNT OF THE GROSS-UP PAYMENT EQUAL TO THE EXCISE TAX IMPOSED UPON
OR ASSESSABLE AGAINST THE EXECUTIVE DUE TO THE PAYMENTS.

 

17

--------------------------------------------------------------------------------


 

(II)                                  SUBJECT TO THE PROVISIONS OF SECTION 5C,
ALL DETERMINATIONS REQUIRED TO BE MADE UNDER THIS SECTION 5C, INCLUDING WHETHER
AND WHEN A GROSS-UP PAYMENT IS REQUIRED AND THE AMOUNT OF SUCH GROSS-UP PAYMENT
AND THE ASSUMPTIONS TO BE UTILIZED IN ARRIVING AT SUCH DETERMINATION, SHALL BE
MADE BY THE ACCOUNTING FIRM, WHICH SHALL PROVIDE DETAILED SUPPORTING
CALCULATIONS BOTH TO THE COMPANY AND THE EXECUTIVE WITHIN FIFTEEN (15) BUSINESS
DAYS OF THE RECEIPT OF NOTICE FROM THE EXECUTIVE THAT THERE HAS BEEN A PAYMENT,
OR SUCH EARLIER TIME AS IS REQUESTED BY THE COMPANY.  IF THE ACCOUNTING FIRM
DETERMINES THAT NO EXCISE TAX IS PAYABLE BY THE EXECUTIVE, IT SHALL, AT THE SAME
TIME AS IT MAKES SUCH DETERMINATION, FURNISH THE EXECUTIVE WITH AN OPINION THAT
HE HAS SUBSTANTIAL AUTHORITY NOT TO REPORT ANY EXCISE TAX ON HIS FEDERAL INCOME
TAX RETURN.  ALL FEES AND EXPENSES OF THE ACCOUNTING FIRM SHALL BE BORNE SOLELY
BY THE COMPANY.  ANY GROSS-UP PAYMENT, AS DETERMINED PURSUANT TO THIS SECTION
5C, SHALL BE PAID BY CINERGY TO THE EXECUTIVE WITHIN FIVE (5) DAYS OF THE
RECEIPT OF THE ACCOUNTING FIRM’S DETERMINATION.  ANY DETERMINATION BY THE
ACCOUNTING FIRM SHALL BE BINDING UPON CINERGY AND THE EXECUTIVE.  AS A RESULT OF
THE UNCERTAINTY IN THE APPLICATION OF SECTION 4999 OF THE CODE AT THE TIME OF
THE INITIAL DETERMINATION BY THE ACCOUNTING FIRM HEREUNDER, IT IS POSSIBLE THAT
GROSS-UP PAYMENTS WHICH WILL NOT HAVE BEEN MADE BY CINERGY SHOULD HAVE BEEN MADE
(“UNDERPAYMENT”), CONSISTENT WITH THE CALCULATIONS REQUIRED TO BE MADE
HEREUNDER.  IN THE EVENT OF ANY UNDERPAYMENT, THE ACCOUNTING FIRM SHALL
DETERMINE THE AMOUNT OF THE UNDERPAYMENT THAT HAS OCCURRED AND ANY SUCH
UNDERPAYMENT SHALL BE PROMPTLY PAID BY CINERGY TO OR FOR THE BENEFIT OF THE
EXECUTIVE, AND CINERGY SHALL INDEMNIFY AND HOLD HARMLESS THE EXECUTIVE FOR ANY
SUCH UNDERPAYMENT, ON AN AFTER-TAX BASIS, INCLUDING INTEREST AND PENALTIES WITH
RESPECT THERETO.  IN THE EVENT THAT THE EXCISE TAX IS SUBSEQUENTLY DETERMINED TO
BE LESS THAN THE AMOUNT TAKEN INTO ACCOUNT HEREUNDER AT THE TIME OF TERMINATION
OF THE EXECUTIVE’S EMPLOYMENT, THE EXECUTIVE SHALL REPAY TO THE COMPANY, AT THE
TIME THAT THE AMOUNT OF SUCH REDUCTION IN EXCISE TAX IS FINALLY DETERMINED, THE
PORTION OF THE GROSS-UP PAYMENT ATTRIBUTABLE TO SUCH REDUCTION (PLUS THAT
PORTION OF THE GROSS-UP PAYMENT ATTRIBUTABLE TO THE EXCISE TAX AND FEDERAL,
STATE AND LOCAL INCOME AND EMPLOYMENT TAX IMPOSED ON THE GROSS-UP PAYMENT BEING
REPAID BY THE EXECUTIVE TO THE EXTENT THAT SUCH REPAYMENT RESULTS IN A REDUCTION
IN EXCISE TAX AND/OR A FEDERAL, STATE OR LOCAL INCOME OR EMPLOYMENT TAX
DEDUCTION) PLUS INTEREST ON THE AMOUNT OF SUCH REPAYMENT AT THE RATE PROVIDED IN
CODE SECTION 1274(B)(2)(B).

 

(III)                               THE VALUE OF ANY NON-CASH BENEFITS OR ANY
DEFERRED PAYMENT OR BENEFIT PAID OR PAYABLE TO THE EXECUTIVE WILL BE DETERMINED
IN ACCORDANCE WITH THE PRINCIPLES OF CODE SECTIONS 280G(D)(3) AND (4).  FOR
PURPOSES OF DETERMINING THE AMOUNT OF THE GROSS-UP PAYMENT, THE EXECUTIVE WILL
BE DEEMED TO PAY FEDERAL INCOME TAXES AT THE HIGHEST MARGINAL RATE OF FEDERAL
INCOME TAXATION IN THE CALENDAR YEAR IN WHICH THE GROSS-UP PAYMENT IS TO BE MADE
AND APPLICABLE STATE AND LOCAL INCOME TAXES AT THE HIGHEST

 

18

--------------------------------------------------------------------------------


 

MARGINAL RATE OF TAXATION IN THE STATE AND LOCALITY OF THE EXECUTIVE’S RESIDENCE
ON THE DATE OF TERMINATION, NET OF THE MAXIMUM REDUCTION IN FEDERAL INCOME TAXES
THAT WOULD BE OBTAINED FROM DEDUCTION OF THOSE STATE AND LOCAL TAXES.

 

(IV)                              NOTWITHSTANDING ANYTHING CONTAINED IN THIS
AGREEMENT TO THE CONTRARY, IN THE EVENT THAT, ACCORDING TO THE ACCOUNTING FIRM’S
DETERMINATION, AN EXCISE TAX WILL BE IMPOSED ON ANY PAYMENT OR PAYMENTS, CINERGY
WILL PAY TO THE APPLICABLE GOVERNMENT TAXING AUTHORITIES AS EXCISE TAX
WITHHOLDING, THE AMOUNT OF THE EXCISE TAX THAT CINERGY HAS ACTUALLY WITHHELD
FROM THE PAYMENT OR PAYMENTS IN ACCORDANCE WITH LAW.

 


D.                                      VALUE CREATION PLAN AND STOCK OPTIONS. 
UPON THE EXECUTIVE’S TERMINATION OF EMPLOYMENT FOR ANY REASON, THE EXECUTIVE’S
ENTITLEMENT TO RESTRICTED SHARES AND PERFORMANCE SHARES UNDER THE VALUE CREATION
PLAN AND ANY STOCK OPTIONS GRANTED UNDER THE CINERGY CORP. STOCK OPTION PLAN,
THE LTIP OR ANY OTHER STOCK OPTION PLAN WILL BE DETERMINED UNDER THE TERMS OF
THE APPROPRIATE PLAN AND ANY APPLICABLE ADMINISTRATIVE GUIDELINES AND WRITTEN
AGREEMENTS, PROVIDED, HOWEVER, THAT FOLLOWING THE OCCURRENCE OF A CHANGE IN
CONTROL THE TERMS OF ANY SUCH PLAN, ADMINISTRATIVE GUIDELINE OR WRITTEN
AGREEMENT SHALL NOT BE AMENDED IN A MANNER THAT WOULD ADVERSELY AFFECT THE
EXECUTIVE WITH RESPECT TO AWARDS GRANTED TO THE EXECUTIVE PRIOR TO THE CHANGE IN
CONTROL.


 


E.                                       BENEFIT PLANS IN GENERAL.  UPON THE
EXECUTIVE’S TERMINATION OF EMPLOYMENT FOR ANY REASON, THE EXECUTIVE’S
ENTITLEMENTS, IF ANY, UNDER ALL BENEFIT PLANS OF CINERGY, INCLUDING BUT NOT
LIMITED TO THE DEFERRED COMPENSATION PLAN, 401(K) EXCESS PLAN, CINERGY CORP.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AND ANY VACATION POLICY, SHALL BE
DETERMINED UNDER THE TERMS OF SUCH PLANS, POLICIES AND ANY APPLICABLE
ADMINISTRATIVE GUIDELINES AND WRITTEN AGREEMENTS, PROVIDED, HOWEVER, THAT
FOLLOWING THE OCCURRENCE OF A CHANGE IN CONTROL THE TERMS OF SUCH PLANS AND
POLICIES AND ANY APPLICABLE ADMINISTRATIVE GUIDELINES AND WRITTEN AGREEMENTS
SHALL NOT BE AMENDED IN A MANNER THAT WOULD ADVERSELY AFFECT THE EXECUTIVE WITH
RESPECT TO BENEFITS EARNED BY THE EXECUTIVE PRIOR TO THE CHANGE IN CONTROL.


 


F.                                         OTHER FEES AND EXPENSES.  CINERGY
WILL ALSO REIMBURSE THE EXECUTIVE FOR ALL REASONABLE LEGAL FEES AND EXPENSES
INCURRED BY THE EXECUTIVE (I) IN SUCCESSFULLY DISPUTING A QUALIFYING TERMINATION
THAT ENTITLES THE EXECUTIVE TO SEVERANCE BENEFITS OR (II) IN REASONABLY
DISPUTING WHETHER OR NOT CINERGY HAS TERMINATED HIS EMPLOYMENT FOR CAUSE. 
PAYMENT WILL BE MADE WITHIN FIVE (5) BUSINESS DAYS AFTER DELIVERY OF THE
EXECUTIVE’S WRITTEN REQUEST FOR PAYMENT ACCOMPANIED BY SUCH EVIDENCE OF FEES AND
EXPENSES INCURRED AS CINERGY REASONABLY MAY REQUIRE.


 


6.                                      NON-EXCLUSIVITY OF RIGHTS.  NOTHING IN
THIS AGREEMENT WILL PREVENT OR LIMIT THE EXECUTIVE’S CONTINUING OR FUTURE
PARTICIPATION IN ANY BENEFIT, PLAN, PROGRAM, POLICY, OR PRACTICE PROVIDED BY
CINERGY AND FOR WHICH THE EXECUTIVE MAY QUALIFY, EXCEPT WITH RESPECT TO ANY
BENEFIT TO WHICH THE EXECUTIVE HAS WAIVED HIS RIGHTS IN WRITING OR ANY PLAN,


 


19

--------------------------------------------------------------------------------



 


PROGRAM, POLICY, OR PRACTICE THAT EXPRESSLY EXCLUDES THE EXECUTIVE FROM
PARTICIPATION.  IN ADDITION, NOTHING IN THIS AGREEMENT WILL LIMIT OR OTHERWISE
AFFECT THE RIGHTS THE EXECUTIVE MAY HAVE UNDER ANY OTHER CONTRACT OR AGREEMENT
WITH CINERGY ENTERED INTO AFTER THE EFFECTIVE DATE.  AMOUNTS THAT ARE VESTED
BENEFITS OR THAT THE EXECUTIVE IS OTHERWISE ENTITLED TO RECEIVE UNDER ANY
BENEFIT, PLAN, PROGRAM, POLICY, OR PRACTICE OF, OR ANY CONTRACT OR AGREEMENT
ENTERED INTO AFTER THE EFFECTIVE DATE WITH CINERGY, AT OR SUBSEQUENT TO THE DATE
OF TERMINATION, WILL BE PAYABLE IN ACCORDANCE WITH THAT BENEFIT, PLAN, PROGRAM,
POLICY OR PRACTICE, OR THAT CONTRACT OR AGREEMENT, EXCEPT AS EXPLICITLY MODIFIED
BY THIS AGREEMENT.  NOTWITHSTANDING THE ABOVE, IN THE EVENT THAT THE EXECUTIVE
RECEIVES SEVERANCE BENEFITS UNDER SECTION 5A(II) OR 5A(III), (A) THE EXECUTIVE
SHALL NOT BE ENTITLED TO ANY BENEFITS UNDER ANY SEVERANCE PLAN OF CINERGY,
INCLUDING BUT NOT LIMITED TO THE SEVERANCE OPPORTUNITY PLAN FOR NON-UNION
EMPLOYEES OF CINERGY CORP. AND (B) IF THE EXECUTIVE RECEIVES SUCH SEVERANCE
BENEFITS AS A RESULT OF HIS TERMINATION FOR GOOD REASON, AS THAT TERM IS DEFINED
IN SECTION 4D(IV), CINERGY’S OBLIGATIONS UNDER SECTIONS 5A(II) AND 5A(III) SHALL
BE REDUCED BY THE AMOUNT OF ANY BENEFITS PAYABLE TO THE EXECUTIVE UNDER ANY
SHORT-TERM OR LONG-TERM DISABILITY PLAN OF CINERGY, THE AMOUNT OF WHICH SHALL BE
DETERMINED BY CINERGY IN GOOD FAITH.


 


7.                                      FULL SETTLEMENT:  MITIGATION.  EXCEPT AS
OTHERWISE PROVIDED HEREIN, CINERGY’S OBLIGATION TO MAKE THE PAYMENTS PROVIDED
FOR IN THIS AGREEMENT AND OTHERWISE TO PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT WILL NOT BE AFFECTED BY ANY SET-OFF, COUNTERCLAIM, RECOUPMENT,
DEFENSE, OR OTHER CLAIM, RIGHT, OR ACTION THAT CINERGY MAY HAVE AGAINST THE
EXECUTIVE OR OTHERS.  IN NO EVENT WILL THE EXECUTIVE BE OBLIGATED TO SEEK OTHER
EMPLOYMENT OR TAKE ANY OTHER ACTION BY WAY OF MITIGATION OF THE AMOUNTS
(INCLUDING AMOUNTS FOR DAMAGES FOR BREACH) PAYABLE TO THE EXECUTIVE UNDER ANY OF
THE PROVISIONS OF THIS AGREEMENT AND, EXCEPT AS PROVIDED IN SECTIONS 3E,
5A(II)(2) AND 5A(III)(4), THOSE AMOUNTS WILL NOT BE REDUCED SIMPLY BECAUSE THE
EXECUTIVE OBTAINS OTHER EMPLOYMENT.  IF THE EXECUTIVE FINALLY PREVAILS ON THE
SUBSTANTIAL CLAIMS BROUGHT WITH RESPECT TO ANY DISPUTE BETWEEN CINERGY AND THE
EXECUTIVE AS TO THE INTERPRETATION, TERMS, VALIDITY, OR ENFORCEABILITY OF
(INCLUDING ANY DISPUTE ABOUT THE AMOUNT OF ANY PAYMENT PURSUANT TO) THIS
AGREEMENT, CINERGY AGREES TO PAY ALL REASONABLE LEGAL FEES AND EXPENSES THAT THE
EXECUTIVE MAY REASONABLY INCUR AS A RESULT OF THAT DISPUTE.


 


8.                                      ARBITRATION.  THE PARTIES AGREE THAT ANY
DISPUTE, CLAIM, OR CONTROVERSY BASED ON COMMON LAW, EQUITY, OR ANY FEDERAL,
STATE, OR LOCAL STATUTE, ORDINANCE, OR REGULATION (OTHER THAN WORKERS’
COMPENSATION CLAIMS) ARISING OUT OF OR RELATING IN ANY WAY TO THE EXECUTIVE’S
EMPLOYMENT, THE TERMS, BENEFITS, AND CONDITIONS OF EMPLOYMENT, OR CONCERNING
THIS AGREEMENT OR ITS TERMINATION AND ANY RESULTING TERMINATION OF EMPLOYMENT,
INCLUDING WHETHER SUCH A DISPUTE IS ARBITRABLE, SHALL BE SETTLED BY
ARBITRATION.  THIS AGREEMENT TO ARBITRATE INCLUDES BUT IS NOT LIMITED TO ALL
CLAIMS FOR ANY FORM OF ILLEGAL DISCRIMINATION, IMPROPER OR UNFAIR TREATMENT OR
DISMISSAL, AND ALL TORT CLAIMS.  THE EXECUTIVE WILL STILL HAVE A RIGHT TO FILE A
DISCRIMINATION CHARGE WITH A FEDERAL OR STATE AGENCY, BUT THE FINAL RESOLUTION
OF ANY DISCRIMINATION CLAIM WILL BE SUBMITTED TO ARBITRATION INSTEAD OF A COURT
OR JURY.  THE ARBITRATION PROCEEDING WILL BE CONDUCTED UNDER THE EMPLOYMENT
DISPUTE RESOLUTION ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION IN
EFFECT AT THE TIME A DEMAND FOR ARBITRATION UNDER THE RULES IS MADE, AND SUCH
PROCEEDING WILL BE ADJUDICATED IN THE STATE OF OHIO IN ACCORDANCE WITH THE LAWS
OF THE STATE OF OHIO.  THE DECISION OF THE


 


20

--------------------------------------------------------------------------------



 


ARBITRATOR(S), INCLUDING DETERMINATION OF THE AMOUNT OF ANY DAMAGES SUFFERED,
WILL BE EXCLUSIVE, FINAL, AND BINDING ON ALL PARTIES, THEIR HEIRS, EXECUTORS,
ADMINISTRATORS, SUCCESSORS AND ASSIGNS.  EACH PARTY WILL BEAR ITS OWN EXPENSES
IN THE ARBITRATION FOR ARBITRATORS’ FEES AND ATTORNEYS’ FEES, FOR ITS WITNESSES,
AND FOR OTHER EXPENSES OF PRESENTING ITS CASE.  OTHER ARBITRATION COSTS,
INCLUDING ADMINISTRATIVE FEES AND FEES FOR RECORDS OR TRANSCRIPTS, WILL BE BORNE
EQUALLY BY THE PARTIES.  NOTWITHSTANDING ANYTHING IN THIS SECTION TO THE
CONTRARY, IF THE EXECUTIVE PREVAILS WITH RESPECT TO ANY DISPUTE SUBMITTED TO
ARBITRATION UNDER THIS SECTION, CINERGY WILL REIMBURSE OR PAY ALL LEGAL FEES AND
EXPENSES THAT THE EXECUTIVE MAY REASONABLY INCUR AS A RESULT OF THE DISPUTE AS
REQUIRED BY SECTION 7.


 


9.                                      CONFIDENTIAL INFORMATION.  THE EXECUTIVE
WILL HOLD IN A FIDUCIARY CAPACITY FOR THE BENEFIT OF CINERGY, AS WELL AS ALL OF
CINERGY’S SUCCESSORS AND ASSIGNS, ALL SECRET, CONFIDENTIAL INFORMATION,
KNOWLEDGE, OR DATA RELATING TO CINERGY, AND ITS AFFILIATED BUSINESSES, THAT THE
EXECUTIVE OBTAINS DURING THE EXECUTIVE’S EMPLOYMENT BY CINERGY OR ANY OF ITS
AFFILIATED COMPANIES, AND THAT HAS NOT BEEN OR SUBSEQUENTLY BECOMES PUBLIC
KNOWLEDGE (OTHER THAN BY ACTS BY THE EXECUTIVE OR REPRESENTATIVES OF THE
EXECUTIVE IN VIOLATION OF THIS AGREEMENT).  DURING THE EMPLOYMENT PERIOD AND
THEREAFTER, THE EXECUTIVE WILL NOT, WITHOUT CINERGY’S PRIOR WRITTEN CONSENT OR
AS MAY OTHERWISE BY REQUIRED BY LAW OR LEGAL PROCESS, COMMUNICATE OR DIVULGE ANY
SUCH INFORMATION, KNOWLEDGE, OR DATA TO ANYONE OTHER THAN CINERGY AND THOSE
DESIGNATED BY IT.  THE EXECUTIVE UNDERSTANDS THAT DURING THE EMPLOYMENT PERIOD,
CINERGY MAY BE REQUIRED FROM TIME TO TIME TO MAKE PUBLIC DISCLOSURE OF THE TERMS
OR EXISTENCE OF THE EXECUTIVE’S EMPLOYMENT RELATIONSHIP TO COMPLY WITH VARIOUS
LAWS AND LEGAL REQUIREMENTS.  IN ADDITION TO ALL OTHER REMEDIES AVAILABLE TO
CINERGY IN LAW AND EQUITY, THIS AGREEMENT IS SUBJECT TO TERMINATION BY CINERGY
FOR CAUSE UNDER SECTION 4B IN THE EVENT THE EXECUTIVE VIOLATES ANY PROVISION OF
THIS SECTION.


 


10.                               SUCCESSORS.


 


A.                                       THIS AGREEMENT IS PERSONAL TO THE
EXECUTIVE AND, WITHOUT CINERGY’S PRIOR WRITTEN CONSENT, CANNOT BE ASSIGNED BY
THE EXECUTIVE OTHER THAN EXECUTIVE’S DESIGNATION OF A BENEFICIARY OF ANY AMOUNTS
PAYABLE HEREUNDER AFTER THE EXECUTIVE’S DEATH.  THIS AGREEMENT WILL INURE TO THE
BENEFIT OF AND BE ENFORCEABLE BY THE EXECUTIVE’S LEGAL REPRESENTATIVES.


 


B.                                      THIS AGREEMENT WILL INURE TO THE BENEFIT
OF AND BE BINDING UPON CINERGY AND ITS SUCCESSORS AND ASSIGNS.


 


C.                                       CINERGY WILL REQUIRE ANY SUCCESSOR
(WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO
ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF CINERGY TO ASSUME
EXPRESSLY AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME
EXTENT THAT CINERGY WOULD BE REQUIRED TO PERFORM IT IF NO SUCCESSION HAD TAKEN
PLACE.  CINERGY’S FAILURE TO OBTAIN SUCH AN ASSUMPTION AND AGREEMENT PRIOR TO
THE EFFECTIVE DATE OF A SUCCESSION WILL BE A BREACH OF THIS AGREEMENT AND WILL
ENTITLE THE EXECUTIVE TO COMPENSATION FROM CINERGY IN THE SAME AMOUNT AND ON THE
SAME TERMS AS IF THE EXECUTIVE WERE TO


 


21

--------------------------------------------------------------------------------



 


TERMINATE HIS EMPLOYMENT FOR GOOD REASON UPON A CHANGE IN CONTROL, EXCEPT THAT,
FOR PURPOSES OF IMPLEMENTING THE FOREGOING, THE DATE ON WHICH ANY SUCH
SUCCESSION BECOMES EFFECTIVE WILL BE DEEMED THE DATE OF TERMINATION.


 


11.                               DEFINITIONS.  AS USED IN THIS AGREEMENT, THE
FOLLOWING TERMS, WHEN CAPITALIZED, WILL HAVE THE FOLLOWING MEANINGS:


 


A.                                       ACCOUNTING FIRM.  “ACCOUNTING FIRM”
MEANS CINERGY’S INDEPENDENT AUDITORS.


 


B.                                      ACCRUED OBLIGATIONS.  “ACCRUED
OBLIGATIONS” MEANS THE ACCRUED OBLIGATIONS DESCRIBED IN SECTION 5A(I).


 


C.                                       AGREEMENT.  “AGREEMENT” MEANS THIS
EMPLOYMENT AGREEMENT BETWEEN CINERGY AND THE EXECUTIVE.


 


D.                                      AIP BENEFIT.  “AIP BENEFIT” MEANS THE
ANNUAL INCENTIVE PLAN BENEFIT DESCRIBED IN SECTION 5A(I).


 


E.                                       ANNUAL BASE SALARY.  “ANNUAL BASE
SALARY” MEANS, EXCEPT WHERE OTHERWISE SPECIFIED HEREIN, THE ANNUAL BASE SALARY
PAYABLE TO THE EXECUTIVE PURSUANT TO SECTION 3A.


 


F.                                         ANNUAL BONUS.  “ANNUAL BONUS” HAS THE
MEANING SET FORTH IN SECTION 5A(II)(1).


 


G.                                      ANNUAL INCENTIVE PLAN.  “ANNUAL
INCENTIVE PLAN” MEANS THE CINERGY CORP. ANNUAL INCENTIVE PLAN OR ANY SIMILAR
PLAN OR SUCCESSOR TO THE ANNUAL INCENTIVE PLAN.


 


H.                                      BOARD OF DIRECTORS OR BOARD.  “BOARD OF
DIRECTORS” OR “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


I.                                          COBRA.  “COBRA” MEANS THE
CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF 1985, AS AMENDED.


 


J.                                          CAUSE.  “CAUSE” HAS THE MEANING SET
FORTH IN SECTION 4B.


 


K.                                       CHANGE IN CONTROL.  A “CHANGE IN
CONTROL” WILL BE DEEMED TO HAVE OCCURRED IF ANY OF THE FOLLOWING EVENTS OCCUR,
AFTER THE EFFECTIVE DATE:


 

(I)                                     ANY PERSON IS OR BECOMES THE BENEFICIAL
OWNER (AS DEFINED IN RULE 13D-3 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (“1934 ACT”)), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY (NOT
INCLUDING IN THE SECURITIES BENEFICIALLY OWNED BY SUCH PERSON ANY SECURITIES
ACQUIRED DIRECTLY FROM THE COMPANY OR ITS AFFILIATES) REPRESENTING MORE THAN
TWENTY PERCENT (20%) OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN
OUTSTANDING SECURITIES, EXCLUDING ANY PERSON WHO BECOMES SUCH A BENEFICIAL OWNER
IN CONNECTION WITH A TRANSACTION DESCRIBED IN CLAUSE (1) OF PARAGRAPH (II)
BELOW; OR

 

22

--------------------------------------------------------------------------------


 

(II)                                  THERE IS CONSUMMATED A MERGER OR
CONSOLIDATION OF THE COMPANY OR ANY DIRECT OR INDIRECT SUBSIDIARY OF THE COMPANY
WITH ANY OTHER CORPORATION, PARTNERSHIP OR OTHER ENTITY, OTHER THAN (1) A MERGER
OR CONSOLIDATION THAT WOULD RESULT IN THE VOTING SECURITIES OF THE COMPANY
OUTSTANDING IMMEDIATELY PRIOR TO THAT MERGER OR CONSOLIDATION CONTINUING TO
REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING
SECURITIES OF THE SURVIVING ENTITY OR ITS PARENT) AT LEAST SIXTY PERCENT (60%)
OF THE COMBINED VOTING POWER OF THE SECURITIES OF THE COMPANY OR THE SURVIVING
ENTITY OR ITS PARENT OUTSTANDING IMMEDIATELY AFTER THE MERGER OR CONSOLIDATION,
OR (2) A MERGER OR CONSOLIDATION EFFECTED TO IMPLEMENT A RECAPITALIZATION OF THE
COMPANY (OR SIMILAR TRANSACTION) IN WHICH NO PERSON IS OR BECOMES THE BENEFICIAL
OWNER, DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY (NOT INCLUDING IN
THE SECURITIES BENEFICIALLY OWNED BY SUCH A PERSON ANY SECURITIES ACQUIRED
DIRECTLY FROM THE COMPANY OR ITS AFFILIATES OTHER THAN IN CONNECTION WITH THE
ACQUISITION BY THE COMPANY OR ITS AFFILIATES OF A BUSINESS) REPRESENTING TWENTY
PERCENT (20%) OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN
OUTSTANDING SECURITIES; OR

 

(III)                               DURING ANY PERIOD OF TWO (2) CONSECUTIVE
YEARS, INDIVIDUALS WHO AT THE BEGINNING OF THAT PERIOD CONSTITUTE THE BOARD OF
DIRECTORS AND ANY NEW DIRECTOR (OTHER THAN A DIRECTOR WHOSE INITIAL ASSUMPTION
OF OFFICE IS IN CONNECTION WITH AN ACTUAL OR THREATENED ELECTION CONTEST,
INCLUDING BUT NOT LIMITED TO A CONSENT SOLICITATION, RELATING TO THE ELECTION OF
DIRECTORS OF THE COMPANY) WHOSE APPOINTMENT OR ELECTION BY THE COMPANY’S
STOCKHOLDERS WAS APPROVED OR RECOMMENDED BY A VOTE OF AT LEAST TWO-THIRDS (2/3)
OF THE DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE DIRECTORS AT THE BEGINNING
OF THAT PERIOD OR WHOSE APPOINTMENT, ELECTION, OR NOMINATION FOR ELECTION WAS
PREVIOUSLY SO APPROVED OR RECOMMENDED CEASE FOR ANY REASON TO CONSTITUTE A
MAJORITY OF THE BOARD OF DIRECTORS; OR

 

(IV)                              THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN
OF COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY OR THERE IS CONSUMMATED A
SALE OR DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S
ASSETS, OTHER THAN A SALE OR DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY
ALL OF THE COMPANY’S ASSETS TO AN ENTITY, AT LEAST SIXTY PERCENT (60%) OF THE
COMBINED VOTING POWER OF THE VOTING SECURITIES OF WHICH ARE OWNED BY
STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR
OWNERSHIP OF THE COMPANY IMMEDIATELY PRIOR TO THE SALE.

 


L.                                          CHANGE IN CONTROL BONUS.  “CHANGE IN
CONTROL BONUS” HAS THE MEANING SET FORTH IN SECTION 5A(III)(1).


 


M.                                    CHIEF EXECUTIVE OFFICER.  “CHIEF EXECUTIVE
OFFICER” MEANS THE INDIVIDUAL WHO, AT ANY RELEVANT TIME, IS THEN SERVING AS THE
CHIEF EXECUTIVE OFFICER OF THE COMPANY.


 


23

--------------------------------------------------------------------------------



 


N.                                      CINERGY.  “CINERGY” MEANS THE COMPANY,
ITS SUBSIDIARIES, AND/OR ITS AFFILIATES, AND ANY SUCCESSORS TO THE FOREGOING.


 


O.                                      CODE.  “CODE” MEANS THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED, AND INTERPRETIVE RULES AND REGULATIONS.


 


P.                                      COMPANY.  “COMPANY” MEANS CINERGY CORP.


 


Q.                                      DATE OF TERMINATION.  “DATE OF
TERMINATION” MEANS:


 

(I)                                     IF THE EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY CINERGY FOR CAUSE, OR BY THE EXECUTIVE WITH GOOD REASON, THE DATE
OF RECEIPT OF THE NOTICE OF TERMINATION OR ANY LATER DATE SPECIFIED IN THE
NOTICE, AS THE CASE MAY BE;

 

(II)                                  IF THE EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY THE EXECUTIVE WITHOUT GOOD REASON, THIRTY (30) DAYS AFTER THE DATE
ON WHICH THE EXECUTIVE NOTIFIES CINERGY OF THE TERMINATION;

 

(III)                               IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED
BY CINERGY OTHER THAN FOR CAUSE, THIRTY (30) DAYS AFTER THE DATE ON WHICH
CINERGY NOTIFIES THE EXECUTIVE OF THE TERMINATION; AND

 

(IV)                              IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY
REASON OF DEATH, THE DATE OF DEATH.

 


R.                                         DEFERRED COMPENSATION PLAN. 
“DEFERRED COMPENSATION PLAN” MEANS THE CINERGY CORP. NON-QUALIFIED DEFERRED
INCENTIVE COMPENSATION PLAN OR ANY SIMILAR PLAN OR SUCCESSOR TO THAT PLAN.


 


S.                                       EFFECTIVE DATE.  “EFFECTIVE DATE” HAS
THE MEANING GIVEN TO THAT TERM IN THE FIRST PARAGRAPH OF THIS AGREEMENT.


 


T.                                         EMPLOYMENT PERIOD.  “EMPLOYMENT
PERIOD” HAS THE MEANING SET FORTH IN SECTION 1B.


 


U.                                      EXCISE TAX.  “EXCISE TAX” MEANS ANY
EXCISE TAX IMPOSED BY CODE SECTION 4999, TOGETHER WITH ANY INTEREST, PENALTIES,
ADDITIONAL TAX OR SIMILAR ITEMS THAT ARE INCURRED BY THE EXECUTIVE WITH RESPECT
TO THE EXCISE TAX IMPOSED BY CODE SECTION 4999.


 


V.                                      EXECUTIVE.  “EXECUTIVE” HAS THE MEANING
GIVEN TO THAT TERM IN THE FIRST PARAGRAPH OF THIS AGREEMENT.


 


W.                                    EXECUTIVE RETIREMENT PLANS.  “EXECUTIVE
RETIREMENT PLANS” MEANS THE PENSION PLAN, THE CINERGY CORP. SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN AND THE CINERGY CORP. EXCESS PENSION PLAN OR ANY
SIMILAR PLANS OR SUCCESSORS TO THOSE PLANS.


 


24

--------------------------------------------------------------------------------



 


X.                                        EXECUTIVE SUPPLEMENTAL LIFE PROGRAM. 
“EXECUTIVE SUPPLEMENTAL LIFE PROGRAM” MEANS THE CINERGY CORP. EXECUTIVE
SUPPLEMENTAL LIFE INSURANCE PROGRAM OR ANY SIMILAR PROGRAM OR SUCCESSOR TO THE
EXECUTIVE SUPPLEMENTAL LIFE PROGRAM.


 


Y.                                      401(K) EXCESS PLAN.  “401(K) EXCESS
PLAN” MEANS THE CINERGY CORP. 401(K) EXCESS PLAN, OR ANY SIMILAR PLAN OR
SUCCESSOR TO THAT PLAN.


 


Z.                                        GOOD REASON.  “GOOD REASON” HAS THE
MEANING SET FORTH IN SECTION 4D.


 


AA.                                 GROSS-UP PAYMENT.  “GROSS-UP PAYMENT” HAS
THE MEANING SET FORTH IN SECTION 5C.


 


BB.                               HIGHEST AVERAGE EARNINGS.  “HIGHEST AVERAGE
EARNINGS” SHALL HAVE THE MEANING GIVEN TO SUCH TERM IN THE CINERGY CORP.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN.  FOR PURPOSES OF CLARITY, THE PARTIES
HERETO ACKNOWLEDGE AND AGREE THAT THE EXECUTIVE’S HIGHEST AVERAGE EARNINGS FOR
ANY YEAR SHALL NOT INCLUDE ANY BENEFITS RECEIVED BY THE EXECUTIVE PURSUANT TO
SECTION 5 OF THIS AGREEMENT, OTHER THAN PURSUANT TO SECTION 5A(I) OF THIS
AGREEMENT.


 


CC.                                 LONG-TERM INCENTIVE PLAN OR LTIP. 
“LONG-TERM INCENTIVE PLAN” OR “LTIP” MEANS THE LONG-TERM INCENTIVE PLAN
IMPLEMENTED UNDER THE CINERGY CORP. 1996 LONG-TERM INCENTIVE COMPENSATION PLAN
OR ANY SUCCESSOR TO THAT PLAN.


 


DD.                               M&W PLANS.  “M&W PLANS” HAS THE MEANING SET
FORTH IN SECTION 5A(II)(2).


 


EE.                                 MAXIMUM ANNUAL BONUS.  “MAXIMUM ANNUAL
BONUS” HAS THE MEANING SET FORTH IN SECTION 3B.


 


FF.                                     NONELECTIVE EMPLOYER CONTRIBUTION.
“NONELECTIVE EMPLOYER CONTRIBUTION” HAS THE MEANING SET FORTH IN THE 401(K)
EXCESS PLAN.


 


GG.                               NOTICE OF TERMINATION.  “NOTICE OF
TERMINATION” HAS THE MEANING SET FORTH IN SECTION 4F.


 


HH.                               PAYMENT OR PAYMENTS.  “PAYMENT” OR “PAYMENTS”
HAS THE MEANING SET FORTH IN SECTION 5C.


 


II.                                       PENSION PLAN.  “PENSION PLAN” MEANS
THE CINERGY CORP. NON-UNION EMPLOYEES’ PENSION PLAN OR ANY SUCCESSOR TO THAT
PLAN.


 


JJ.                                       PERSON.  “PERSON” HAS THE MEANING SET
FORTH IN PARAGRAPH 3(A)(9) OF THE 1934 ACT, AS MODIFIED AND USED IN SUBSECTIONS
13(D) AND 14(D) OF THE 1934 ACT; HOWEVER, A PERSON WILL NOT INCLUDE THE
FOLLOWING:


 

(I)                                     CINERGY OR ANY OF ITS SUBSIDIARIES OR
AFFILIATES;

 

(II)                                  A TRUSTEE OR OTHER FIDUCIARY HOLDING
SECURITIES UNDER AN EMPLOYEE BENEFIT PLAN OF CINERGY OR ITS SUBSIDIARIES OR
AFFILIATES;

 

25

--------------------------------------------------------------------------------


 

(III)                               AN UNDERWRITER TEMPORARILY HOLDING
SECURITIES PURSUANT TO AN OFFERING OF THOSE SECURITIES; OR

 

(IV)                              A CORPORATION OWNED, DIRECTLY OR INDIRECTLY,
BY THE STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME PROPORTIONS AS
THEIR OWNERSHIP OF STOCK OF THE COMPANY.

 


KK.                                 POTENTIAL CHANGE IN CONTROL.  A “POTENTIAL
CHANGE IN CONTROL” MEANS ANY PERIOD DURING WHICH ANY OF THE FOLLOWING
CIRCUMSTANCES EXIST:


 

(I)                                     THE COMPANY ENTERS INTO AN AGREEMENT,
THE CONSUMMATION OF WHICH WOULD RESULT IN THE OCCURRENCE OF A CHANGE IN CONTROL;
PROVIDED THAT A POTENTIAL CHANGE IN CONTROL SHALL CEASE TO EXIST UPON THE
EXPIRATION OR OTHER TERMINATION OF SUCH AGREEMENT; OR

 

(II)                                  THE COMPANY OR ANY PERSON PUBLICLY
ANNOUNCES AN INTENTION TO TAKE OR TO CONSIDER TAKING ACTIONS WHICH, IF
CONSUMMATED, WOULD CONSTITUTE A CHANGE IN CONTROL; PROVIDED THAT A POTENTIAL
CHANGE IN CONTROL SHALL CEASE TO EXIST WHEN THE COMPANY OR SUCH PERSON PUBLICLY
ANNOUNCES THAT IT NO LONGER HAS SUCH AN INTENTION; OR

 

(III)                               ANY PERSON WHO IS OR BECOMES THE BENEFICIAL
OWNER (AS DEFINED IN RULE 13D-3 UNDER THE 1934 ACT), DIRECTLY OR INDIRECTLY, OF
SECURITIES OF THE COMPANY REPRESENTING TEN PERCENT (10%) OR MORE OF THE COMBINED
VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES, INCREASES SUCH
PERSON’S BENEFICIAL OWNERSHIP OF SUCH SECURITIES BY AN AMOUNT EQUAL TO FIVE
PERCENT (5%) OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN
OUTSTANDING SECURITIES; OR

 

(IV)                              THE BOARD OF DIRECTORS ADOPTS A RESOLUTION TO
THE EFFECT THAT, FOR PURPOSES HEREOF, A POTENTIAL CHANGE IN CONTROL HAS
OCCURRED.

 

Notwithstanding anything herein to the contrary, a Potential Change in Control
shall cease to exist not later than the date that (i) the Board of Directors
determines that the Potential Change in Control no longer exists, or (ii) a
Change in Control occurs.

 


LL.                                       QUALIFYING TERMINATION.  “QUALIFYING
TERMINATION” MEANS (I) THE TERMINATION BY CINERGY OF THE EXECUTIVE’S EMPLOYMENT
WITH CINERGY DURING THE EMPLOYMENT PERIOD OTHER THAN A TERMINATION FOR CAUSE OR
(II) THE TERMINATION BY THE EXECUTIVE OF THE EXECUTIVE’S EMPLOYMENT WITH CINERGY
DURING THE EMPLOYMENT PERIOD FOR GOOD REASON.


 


MM.                           RELOCATION PROGRAM.  “RELOCATION PROGRAM” MEANS
THE CINERGY CORP. RELOCATION PROGRAM, OR ANY SIMILAR PROGRAM OR SUCCESSOR TO
THAT PROGRAM, AS IN EFFECT ON THE DATE OF THE EXECUTIVE’S TERMINATION OF
EMPLOYMENT.


 


26

--------------------------------------------------------------------------------



 


NN.                               SEVERANCE BENEFITS.  “SEVERANCE BENEFITS”
MEANS THE PAYMENTS AND BENEFITS PAYABLE TO THE EXECUTIVE PURSUANT TO SECTION 5.


 


OO.                               SPOUSE.  “SPOUSE” MEANS THE EXECUTIVE’S
LAWFULLY MARRIED SPOUSE.  FOR THIS PURPOSE, COMMON LAW MARRIAGE OR A SIMILAR
ARRANGEMENT WILL NOT BE RECOGNIZED UNLESS OTHERWISE REQUIRED BY FEDERAL LAW.


 


PP.                               STOCK RELATED DOCUMENTS.  “STOCK RELATED
DOCUMENTS” MEANS THE LTIP, THE CINERGY CORP. STOCK OPTION PLAN, AND THE VALUE
CREATION PLAN AND ANY APPLICABLE ADMINISTRATIVE GUIDELINES AND WRITTEN
AGREEMENTS RELATING TO THOSE PLANS.


 


QQ.                               TARGET ANNUAL BONUS.  “TARGET ANNUAL BONUS”
HAS THE MEANING SET FORTH IN SECTION 3B.


 


RR.                                     TARGET LTIP BONUS.  “TARGET LTIP BONUS”
HAS THE MEANING SET FORTH IN SECTION 3B.


 


SS.                                 VALUE CREATION PLAN.  “VALUE CREATION PLAN”
MEANS THE VALUE CREATION PLAN OR ANY SIMILAR PLAN, OR SUCCESSOR PLAN OF THE
LTIP.


 


TT.                                     WAIVER AND RELEASE.  “WAIVER AND
RELEASE” MEANS A WAIVER AND RELEASE, IN SUBSTANTIALLY THE FORM ATTACHED TO THIS
AGREEMENT AS EXHIBIT A.


 


12.                               MISCELLANEOUS.


 


A.                                       THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF OHIO, WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICT OF LAWS.  THE CAPTIONS OF THIS AGREEMENT ARE NOT PART OF
ITS PROVISIONS AND WILL HAVE NO FORCE OR EFFECT.  THIS AGREEMENT MAY NOT BE
AMENDED, MODIFIED, REPEALED, WAIVED, EXTENDED, OR DISCHARGED EXCEPT BY AN
AGREEMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF THE
AMENDMENT, MODIFICATION, REPEAL, WAIVER, EXTENSION, OR DISCHARGE IS SOUGHT. 
ONLY THE CHIEF EXECUTIVE OFFICER OR HIS DESIGNEE WILL HAVE AUTHORITY ON BEHALF
OF CINERGY TO AGREE TO AMEND, MODIFY, REPEAL, WAIVE, EXTEND, OR DISCHARGE ANY
PROVISION OF THIS AGREEMENT.


 


B.                                      ALL NOTICES AND OTHER COMMUNICATIONS
UNDER THIS AGREEMENT WILL BE IN WRITING AND WILL BE GIVEN BY HAND DELIVERY TO
THE OTHER PARTY OR BY FEDERAL EXPRESS OR OTHER COMPARABLE NATIONAL OR
INTERNATIONAL OVERNIGHT DELIVERY SERVICE, ADDRESSED IN THE NAME OF SUCH PARTY AT
THE FOLLOWING ADDRESS, WHICHEVER IS APPLICABLE:


 

If to the Executive:
Cinergy Corp.
221 East Fourth Street
Cincinnati, Ohio 45201-0960

 

27

--------------------------------------------------------------------------------


 

If to Cinergy:
Cinergy Corp.
221 East Fourth Street
Cincinnati, Ohio 45201-0960
Attn: Chief Executive Officer

 

or to such other address as either party has furnished to the other in writing
in accordance with this Agreement.  All notices and communications will be
effective when actually received by the addressee.

 


C.                                       THE INVALIDITY OR UNENFORCEABILITY OF
ANY PROVISION OF THIS AGREEMENT WILL NOT AFFECT THE VALIDITY OR ENFORCEABILITY
OF ANY OTHER PROVISION OF THIS AGREEMENT.


 


D.                                      CINERGY MAY WITHHOLD FROM ANY AMOUNTS
PAYABLE UNDER THIS AGREEMENT SUCH FEDERAL, STATE, OR LOCAL TAXES AS ARE REQUIRED
TO BE WITHHELD PURSUANT TO ANY APPLICABLE LAW OR REGULATION.


 


E.                                       THE EXECUTIVE’S OR CINERGY’S FAILURE TO
INSIST UPON STRICT COMPLIANCE WITH ANY PROVISION OF THIS AGREEMENT OR THE
FAILURE TO ASSERT ANY RIGHT THE EXECUTIVE OR CINERGY MAY HAVE UNDER THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION THE RIGHT OF THE EXECUTIVE TO TERMINATE
EMPLOYMENT FOR GOOD REASON PURSUANT TO SECTION 4D OR THE RIGHT OF CINERGY TO
TERMINATE THE EXECUTIVE’S EMPLOYMENT FOR CAUSE PURSUANT TO SECTION 4B, WILL NOT
BE DEEMED TO BE A WAIVER OF THAT PROVISION OR RIGHT OR ANY OTHER PROVISION OR
RIGHT OF THIS AGREEMENT.


 


F.                                         REFERENCES IN THIS AGREEMENT TO THE
MASCULINE INCLUDE THE FEMININE UNLESS THE CONTEXT CLEARLY INDICATES OTHERWISE.


 


G.                                      THIS INSTRUMENT CONTAINS THE ENTIRE
AGREEMENT OF THE EXECUTIVE AND CINERGY WITH RESPECT TO THE SUBJECT MATTER OF
THIS AGREEMENT; AND SUBJECT TO ANY AGREEMENTS EVIDENCING STOCK OPTION OR
RESTRICTED STOCK GRANTS DESCRIBED IN SECTION 3B AND THE STOCK RELATED DOCUMENTS,
ALL PROMISES, REPRESENTATIONS, UNDERSTANDINGS, ARRANGEMENTS, AND PRIOR
AGREEMENTS ARE MERGED INTO THIS AGREEMENT AND ACCORDINGLY SUPERSEDED.


 


H.                                      THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS, EACH OF WHICH WILL BE DEEMED TO BE AN ORIGINAL BUT ALL OF WHICH
TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


I.                                          CINERGY AND THE EXECUTIVE AGREE THAT
CINERGY SERVICES, INC. WILL BE AUTHORIZED TO ACT FOR CINERGY WITH RESPECT TO ALL
ASPECTS PERTAINING TO THE ADMINISTRATION AND INTERPRETATION OF THIS AGREEMENT.

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive and the Company have caused this Agreement to
be executed as of the Effective Date.

 

 

 

CINERGY SERVICES, INC.

 

 

 

 

 

By:

/s/ James E. Rogers

 

 

 

 

James E. Rogers

 

 

 

Chairman and
Chief Executive Officer

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

/s/ Michael J. Cyrus

 

 

 

Michael J. Cyrus

 

 

29

--------------------------------------------------------------------------------


 

EXHIBIT A

 

*****

 

WAIVER AND RELEASE AGREEMENT

 

THIS WAIVER AND RELEASE AGREEMENT (this “Waiver and Release”) is entered into by
and between Michael J. Cyrus (the “Executive”) and Cinergy Corp.  (“Cinergy”)
(collectively, the “Parties”).

 

WHEREAS, the Parties have entered into the Employment Agreement dated
__________________ (the “Employment Agreement”);

 

WHEREAS, the Executive’s employment has been terminated in accordance with the
terms of the Employment Agreement;

 

WHEREAS, the Executive is required to sign this Waiver and Release in order to
receive the payment of certain compensation under the Employment Agreement
following termination of employment; and

 

WHEREAS, Cinergy has agreed to sign this Waiver and Release.

 

NOW, THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Parties agree as
follows:

 

1.                                       This Waiver and Release is effective on
the date hereof and will continue in effect as provided herein.

 

2.                                       In consideration of the payments to be
made and the benefits to be received by the Executive pursuant to Section 5 of
the Employment Agreement (the “Severance Benefits”), which the Executive
acknowledges are in addition to payment and benefits to which the Executive
would be entitled to but for the Employment Agreement, the Executive, on behalf
of himself, his heirs, representatives, agents and assigns hereby COVENANTS NOT
TO SUE OR OTHERWISE VOLUNTARILY PARTICIPATE IN ANY LAWSUIT AGAINST, FULLY
RELEASES, INDEMNIFIES, HOLDS HARMLESS, and OTHERWISE FOREVER DISCHARGES (i)
Cinergy, (ii) its subsidiary or affiliated entities, (iii) all of their present
or former directors, officers, employees, shareholders, and agents as well as
(iv) all predecessors, successors and assigns thereof (the persons listed in
clauses (i) through (iv) hereof shall be referred to collectively as the
“Company”) from any and all actions, charges, claims, demands, damages or
liabilities of any kind or character whatsoever, known or unknown, which
Executive now has or may have had through the effective date of this Waiver and
Release.  Executive acknowledges and understands that he is not hereby prevented
from filing a charge of discrimination with the Equal Employment Opportunity
Commission or any state-equivalent agency or otherwise participate in any
proceedings before such Commissions.  Executive also acknowledges and
understands that in the event he does

 

30

--------------------------------------------------------------------------------


 

file such a charge, he shall be entitled to no remuneration, damages, back pay,
front pay, or compensation whatsoever from the Company as a result of such
charge.

 

3.                                       Without limiting the generality of the
foregoing release, it shall include:  (i) all claims or potential claims arising
under any federal, state or local laws relating to the Parties’ employment
relationship, including any claims Executive may have under the Civil Rights
Acts of 1866 and 1964, as amended, 42 U.S.C. §§ 1981 and 2000(e) et seq.; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act, as amended,
29 U.S.C. §§ 621 et seq.; the Americans with Disabilities Act of 1990, as
amended, 42 U.S.C. §§ 12,101 et seq.; the Fair Labor Standards Act, 29 U.S.C. §§
201 et seq.; the Worker Adjustment and Retraining Notification Act, 29 U.S.C. §§
2101, et seq.; the Ohio Civil Rights Act, Chapter 4112 et seq.; and any other
federal, state or local law governing the Parties’ employment relationship; (ii)
any claims on account of, arising out of or in any way connected with
Executive’s employment with the Company or leaving of that employment; (iii) any
claims alleged or which could have been alleged in any charge or complaint
against the Company; (iv) any claims relating to the conduct of any employee,
officer, director, agent or other representative of the Company; (v) any claims
of discrimination or harassment on any basis; (vi) any claims arising from any
legal restrictions on an employer’s right to separate its employees; (vii) any
claims for personal injury, compensatory or punitive damages or other forms of
relief; and (viii) all other causes of action sounding in contract, tort or
other common law basis, including: (a) the breach of any alleged oral or written
contract; (b) negligent or intentional misrepresentations; (c) wrongful
discharge; (d) just cause dismissal; (e) defamation; (f) interference with
contract or business relationship; or (g) negligent or intentional infliction of
emotional distress.

 

4.                                       The Parties acknowledge that it is
their mutual and specific intent that the above waiver fully complies with the
requirements of the Older Workers Benefit Protection Act (29 U.S.C. § 626) and
any similar law governing release of claims.  Accordingly, Executive hereby
acknowledges that:

 

(a)                                  He has carefully read and fully understands
all of the provisions of this Waiver and Release and that he has entered into
this Waiver and Release knowingly and voluntarily after extensive negotiations
and having consulted with his counsel;

 

(b)                                 The Severance Benefits offered in exchange
for Executive’s release of claims exceed in kind and scope that to which he
would have otherwise been legally entitled;

 

(c)                                  Prior to signing this Waiver and Release,
Executive had been advised in writing by this Waiver and Release as well as
other writings to seek counsel from, and has in fact had an opportunity to
consult with, an attorney of his choice concerning its terms and conditions; and

 

(d)                                 He has been offered at least twenty-one (21)
days within which to review and consider this Waiver and Release.

 

31

--------------------------------------------------------------------------------


 

5.                                       The Parties agree that this Waiver and
Release shall not become effective and enforceable until the date this Waiver
and Release is signed by both Parties or seven (7) calendar days after its
execution by Executive, whichever is later.  Executive may revoke this Waiver
and Release for any reason by providing written notice of such intent to Cinergy
within seven (7) days after he has signed this Waiver and Release, thereby
forfeiting Executive’s right to receive any Severance Benefits provided
hereunder and rendering this Waiver and Release null and void in its entirety.

 

6.                                       The Executive hereby affirms and
acknowledges his continued obligations to comply with the post-termination
covenants contained in his Employment Agreement, including but not limited to,
the Confidential Information provisions of Section 9 of the Employment
Agreement.  Executive acknowledges that the restrictions contained therein are
valid and reasonable in every respect, are necessary to protect the Company’s
legitimate business interests and hereby affirmatively waives any claim or
defense to the contrary.

 

7.                                       Executive specifically agrees and
understands that the existence and terms of this Waiver and Release are strictly
CONFIDENTIAL and that such confidentiality is a material term of this Waiver and
Release.  Accordingly, except as required by law or unless authorized to do so
by Cinergy in writing, Executive agrees that he shall not communicate, display
or otherwise reveal any of the contents of this Waiver and Release to anyone
other than his spouse, primary legal counsel or financial advisor, provided,
however, that they are first advised of the confidential nature of this Waiver
and Release and Executive obtains their agreement to be bound by the same. 
Cinergy agrees that Executive may respond to legitimate inquiries regarding his
employment with Cinergy by stating that he voluntarily resigned to pursue other
opportunities, that the Parties terminated their relationship on an amicable
basis and that the Parties have entered into a confidential Waiver and Release
that prohibits him from further discussing the specifics of his separation. 
Nothing contained herein shall be construed to prevent Executive from discussing
or otherwise advising subsequent employers of the existence of any obligations
as set forth in his Employment Agreement.  Further, nothing contained herein
shall be construed to limit or otherwise restrict the Company’s ability to
disclose the terms and conditions of this Waiver and Release as may be required
by business necessity.

 

8.                                       In the event that Executive breaches or
threatens to breach any provision of this Waiver and Release, he agrees that
Cinergy shall be entitled to seek any and all equitable and legal relief
provided by law, specifically including immediate and permanent injunctive
relief.  Executive hereby waives any claim that Cinergy has an adequate remedy
at law.  In addition, and to the extent not prohibited by law, Executive agrees
that Cinergy shall be entitled to an award of all costs and attorneys’ fees
incurred by Cinergy in any successful effort to enforce the terms of this Waiver
and Release.  Executive agrees that the foregoing relief shall not be construed
to limit or otherwise restrict Cinergy’s ability to pursue any other remedy
provided by law, including the recovery of any actual, compensatory or punitive
damages.  Moreover, if Executive pursues any claims against the Company subject
to the foregoing Waiver and Release, Executive agrees to immediately reimburse
the Company for the value of all benefits received under this Waiver and Release
to the fullest extent permitted by law.

 

32

--------------------------------------------------------------------------------


 

9.                                       Cinergy hereby releases the Executive,
his heirs, representatives, agents and assigns from any and all known claims,
causes of action, grievances, damages and demands of any kind or nature based on
acts or omissions committed by the Executive during and in the course of his
employment with Cinergy provided such act or omission was committed in good
faith and occurred within the scope of his normal duties and responsibilities.

 

10.                                 The Parties acknowledge that this Waiver and
Release is entered into solely for the purpose of ending their employment
relationship on an amicable basis and shall not be construed as an admission of
liability or wrongdoing by either Party and that both Cinergy and Executive have
expressly denied any such liability or wrongdoing.

 

11.                                 Each of the promises and obligations shall
be binding upon and shall inure to the benefit of the heirs, executors,
administrators, assigns and successors in interest of each of the Parties.

 

12.                                 The Parties agree that each and every
paragraph, sentence, clause, term and provision of this Waiver and Release is
severable and that, if any portion of this Waiver and Release should be deemed
not enforceable for any reason, such portion shall be stricken and the remaining
portion or portions thereof should continue to be enforced to the fullest extent
permitted by applicable law.

 

13.                                 This Waiver and Release shall be governed by
and interpreted in accordance with the laws of the State of Ohio without regard
to any applicable state’s choice of law provisions.

 

14.                                 Executive represents and acknowledges that
in signing this Waiver and Release he does not rely, and has not relied, upon
any representation or statement made by Cinergy or by any of Cinergy’s
employees, officers, agents, stockholders, directors or attorneys with regard to
the subject matter, basis or effect of this Waiver and Release other than those
specifically contained herein.

 

15.                                 This Waiver and Release represents the
entire agreement between the Parties concerning the subject matter hereof, shall
supercede any and all prior agreements which may otherwise exist between them
concerning the subject matter hereof (specifically excluding, however, the
post-termination obligations contained in any existing Employment Agreement or
other legally-binding document), and shall not be altered, amended, modified or
otherwise changed except by a writing executed by both Parties.

 

16.                                 Cinergy Corp. and the Executive agree that
Cinergy Services, Inc. will be authorized to act for Cinergy Corp. with respect
to all aspects pertaining to the administration and interpretation of this
Waiver and Release.

 

33

--------------------------------------------------------------------------------


 

PLEASE READ CAREFULLY.  WITH RESPECT TO THE EXECUTIVE, THIS

 

WAIVER AND RELEASE INCLUDES A COMPLETE RELEASE OF ALL KNOWN

 

AND UNKNOWN CLAIMS.

 

IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Waiver and Release on their behalf and
thereby acknowledge their intent to be bound by its terms and conditions.

 

EXECUTIVE

 

CINERGY SERVICES, INC.

 

 

 

 

 

 

 

 

Signed:

/s/ Michael J. Cyrus

 

By:

/s/ James E. Rogers

 

 

 

 

 

 

 

Printed:

Michael J. Cyrus

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

Dated:

 

 

Dated:

 

 

34

--------------------------------------------------------------------------------